







ASSET PURCHASE AGREEMENT
BETWEEN
BRP COMPANY, INC. (a North Carolina corporation)


and


544 Haywood Rd, LLC (a North Carolina limited liability company)
(the “Buyers”)
and
BLUE RIDGE PRINTING CO., INC. (a North Carolina corporation)
and


CHMP LEASING, INC. (a West Virginia corporation)
(collectively the “Seller”)
and
CHAMPION INDUSTRIES, INC. (a West Virginia corporation)
(the “Shareholder”)
Dated as of June 24, 2013
 
 

--------------------------------------------------------------------------------

 
ARTICLE I


DEFINITIONS AND CONSTRUCTION
1.1
Definitions
_

1.2
Construction
_

ARTICLE II


PURCHASE, TERMS OF PAYMENT AND CLOSING
2.1
Purchase and Sale of Assets
_

2.2
Purchased Assets
_

2.3
Excluded Assets
_

2.4
Procedures for Non-Transferable Assets
_

2.5
Assumed Liabilities
_

2.6
Excluded Liabilities
_

2.7
Purchase Price
_

2.8
Manner of Payment
_

2.9
Closing
_

2.10
Closing Obligations
_

2.11
Purchase Price Allocation
_

2.12
Real Property and Other Expenses; Proration
_

ARTICLE III


REPRESENTATIONS AND WARRANTIES OF THE SELLER
3.1
Organization; Good Standing
_

3.2
Authority; Enforceability
_

3.3
Consents and Approvals; No Violation
_

3.4
Books and Records
_

3.5
Financial Statements
_

3.6
Undisclosed Liabilities
_

3.7
Absence of Certain Changes or Events
_

3.8
Taxes and Tax Returns
_

3.9
Litigation
_

3.10
Governmental Authorizations
_

3.11
Compliance with Laws and Governmental Authorizations
_

3.12
Environmental Matters
_

3.13
Employee Benefit Plans; ERISA
_

3.14
Employees; Labor Matters
_

3.15
Assets
_

3.16
Real Property
_

3.17
Inventory
_

3.18
Property Rights
_

3.19
Insurance
_

3.20
Brokers
_

3.21
Full Disclosure
_

 
 
i

--------------------------------------------------------------------------------

 
ARTICLE IV


[RESERVED]
ARTICLE V


REPRESENTATIONS AND WARRANTIES RELATING TO THE BUYER
5.1
Organization
_

5.2
Authority; Enforceability
_

5.3
Consents and Approvals; No Violation
_

5.4
Litigation
_

5.5
Brokers
_

ARTICLE VI


COVENANTS AND AGREEMENTS
6.1
Access to Information
_

6.2
Confidentiality
_

6.3
Operation of the Business of the Seller
_

6.4
Approvals and Consents
_

6.5
Efforts to Satisfy Closing Conditions
_

6.6
Notification
_

6.7
Employees
_

6.8
Lien Searches
_

6.9
Exclusivity
_

6.10
Blue Ridge Printing’s Corporate Name
_



ARTICLE VII


CLOSING CONDITIONS
7.1
Mutual Conditions
_

7.2
Buyer’s Conditions
_

7.3
Seller’s Conditions
_

 
ii

--------------------------------------------------------------------------------

 
ARTICLE VIII


INDEMNIFICATION
8.1
Survival; Knowledge
_

8.2
Seller’s Agreement to Indemnify
_

8.3
Buyer’s Agreement to Indemnify
_

8.4
Limitations on Seller’s Indemnity
_

8.5
Limitations on Buyer’s Indemnity
_

8.6
Procedure for Indemnification – Third-Party Claims
_

8.7
Alleged Breaches
_

8.8
Indemnification Procedure – Direct Claims
_

8.9
Interest
_

8.10
Remedies Not Exclusive
_

ARTICLE IX


TERMINATION
9.1
Termination
_

9.2
Procedure and Effect of Termination
_

ARTICLE X


GENERAL PROVISIONS
10.1
Expenses_
_

10.2
Amendment and Modification
_

10.3
Waiver of Compliance; Consents
_

10.4
[RESERVED]
_

10.5
Notices
_

10.6
Publicity
_

10.7
Assignment; No Third-Party Rights
_

10.8
Governing Law
_

10.9
Jurisdiction; Service of Process
_

10.10
Further Assurances; Records
_

10.11
Severability
_

10.12
Construction
_

10.13
Disclosure Schedule
_

10.14
Time of Essence
_

10.15
Counterparts
_

10.16
Entire Agreement
_



 
iii

--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT
This Asset Purchase Agreement, dated as of June 24, 2013, is between BRP
Company, Inc., a North Carolina corporation (“BRP”) and 544 Haywood Rd, LLC, a
North Carolina limited liability company (“544 Haywood Rd”) (collectively, the
“Buyers” and each of BRP and 544 Haywood Rd, individually, a “Buyer”); and Blue
Ridge Printing Co., Inc., a North Carolina corporation (“Blue Ridge Printing”),
CHMP Leasing, Inc., a West Virginia corporation (“Leasing” and collectively with
Blue Ridge Printing, the “Seller,”), and Champion Industries, Inc., a West
Virginia corporation and the sole shareholder of Blue Ridge Printing and Leasing
(the “Shareholder”).
Background Statement
Blue Ridge Printing is engaged in the business of commercial printing solutions,
featuring Quad Raster, six color offset, lithography and foil stamping, in
Asheville, North Carolina (the “Printing Business”). The operation of the
Printing Business and the ownership of the fleet of vehicles by Leasing that are
leased to Blue Ridge Printing shall be referred to in this Agreement as the
“Business.”
The Seller desire to sell, and the Buyers desire to purchase, substantially all
of the assets of the Seller related to the Business of Blue Ridge Printing, for
the consideration and on the terms set forth herein.
Statement of Agreement
The parties agree as follows:
ARTICLE I
DEFINITIONS AND CONSTRUCTION
1.1 Definitions. Capitalized terms used in this Agreement have the meanings
given to them in Appendix 1.
1.2 Construction.
(a) The article and section headings contained in this Agreement are solely for
the purpose of reference and convenience, are not part of the agreement of the
parties, and shall not in any way limit, modify or otherwise affect the meaning
or interpretation of this Agreement.
(b) References to “Sections” or “Articles” refer to corresponding Sections or
Articles of this Agreement unless otherwise specified.
(c) Unless the context requires otherwise, the words “include,” “including” and
variations thereof mean without limitation, the words “hereof,” “hereby,”
“herein,” “hereunder” and similar terms refer to this Agreement as a whole and
not any particular section or article in which such words appear, and any
reference to a statute, regulation or law shall include any amendment thereof or
any successor thereto and any rules and regulations promulgated thereunder.
(d) Unless the context requires otherwise, words in the singular include the
plural, words in the plural include the singular, and words importing any gender
shall be applicable to all genders.
(e) If a term is defined as one part of speech (such as a noun), it shall have a
corresponding meaning when used as another part of speech (such as a verb).
(f) Currency amounts referenced herein are in U.S. Dollars.
(g) References to a number of days refer to calendar days unless Business Days
are specified. Except as otherwise specified, whenever any action must be taken
on or by a day that is not a Business Day, then such action may be validly taken
on or by the next day that is a Business Day.
(h) All accounting terms used herein and not expressly defined herein shall have
the meanings given to them under GAAP.
 
1

--------------------------------------------------------------------------------

 
ARTICLE II
PURCHASE, TERMS OF PAYMENT AND CLOSING
2.1 Purchase and Sale of Assets. On the terms and subject to the conditions of
this Agreement, on the Closing Date, the Seller shall sell, convey, assign,
transfer and deliver to the Buyers, and the Buyers shall purchase, acquire and
accept from the Seller, all of the Purchased Assets, free and clear of all
Liens, except for Permitted Liens, in exchange for payment of the Purchase
Price.
2.2 Purchased Assets. For purposes of this Agreement, the term “Purchased
Assets” means all of the assets, rights and properties owned, used or useable by
Blue Ridge Printing, and all of such Blue Ridge Printing’s rights therein,
including, without limitation, the following assets, rights and properties, but
excluding the Excluded Assets:
(a) all Fixed Assets of Blue Ridge Printing and the vehicles owned by Leasing
that are identified in Schedule 2.2(a), attached hereto and incorporated herein
by reference, (the “Purchased Fixed Assets”);
(b) all Real Property of Blue Ridge Printing (the “Purchased Real Property”);
(c) all Improvements of the Purchased Real Property;
(d) all Inventories of Blue Ridge Printing (the “Purchased Inventories”);
(e) all Governmental Authorizations held or owned by or issued or made available
to Blue Ridge Printing (the “Purchased Governmental Authorizations”) and all
pending applications therefor or renewals thereof, to the extent transferable;
(f) all Proprietary Rights of Blue Ridge Printing, all telephone, telecopy,
domain names, and e-mail addresses and listings of Blue Ridge Printing,
including without limitation, those that are identified in Schedule 2.2(f),
attached hereto and incorporated herein by reference (the “Purchased Proprietary
Rights”);
(g) all Software of Blue Ridge Printing, including without limitation those that
are identified in Disclosure Schedule 2.2(g)(i), attached hereto and
incorporated herein by reference but excluding those that are identified in
Disclosure Schedule 2.2(g)(ii) attached hereto and incorporated herein by
reference (the “Purchased Software”);
(h) all files, records, documents, data, plans, proposals and all other recorded
knowledge of Blue Ridge Printing, including customer lists and records, service
and warranty records, equipment logs, operating guides and manuals, financial
and accounting records, creative materials, advertising materials, promotional
materials, feasibility studies, marketing studies or reports, other studies,
other reports, correspondence and other similar documents and records, whether
in written, electronic, visual or other form, and, subject to Legal
Requirements, copies of all personnel and other records of Blue Ridge Printing
that are described in Section 2.3(d);
(i) all rights of Blue Ridge Printing relating to deposits and prepaid expenses
shown on Section 2.2(i) of the Disclosure Schedule and such other deposits, if
any of the same or similar type made by Blue Ridge Printing in the Ordinary
Course between the date hereof and the Closing Date (the “Deposits”), claims for
refunds and rights of offset;
 
2

--------------------------------------------------------------------------------

 
(j) all insurance benefits of Seller, including rights and proceeds, arising
from, in connection with or relating to the Purchased Assets;
(k) all claims and rights of Blue Ridge Printing in connection with or relating
to the Business, including, without limitation, all claims and rights of Blue
Ridge Printing against third parties relating to the Business, whether choate or
inchoate, known or unknown, contingent or noncontingent;
(l) the Business as a going concern and all of the goodwill associated with the
Business; and
(m) all Account Receivables of Blue Ridge Printing.
2.3 Excluded Assets. The Purchased Assets shall not include any of the following
assets, rights and properties of Seller (the “Excluded Assets”), all of which
are excluded from the Purchased Assets and shall be retained by Seller:
(a) all cash, cash equivalents and short-term investments of Blue Ridge
Printing;
(b) all claims and rights of Blue Ridge Printing to federal, state, local and
foreign Tax refunds, Tax refund claims, Tax credits and Tax deposits, but in
each case only to the extent such refunds, claims, credits or deposits relate
directly to a period ending at or prior to Closing;
(c) all corporate seals, corporate minute books, stock records and Tax Returns
of Blue Ridge Printing;
(d) all records of Blue Ridge Printing that Blue Ridge Printing, pursuant to
applicable Legal Requirements, is required to retain in its possession;
(e) all insurance policies of Blue Ridge Printing and all of Blue Ridge
Printing’s rights thereunder (except to the extent specified in Sections 2.2(j)
and 2.2(k));
(f) all Governmental Authorizations of Blue Ridge Printing, to the extent not
transferable under applicable Legal Requirements;
(g) all assets and rights of Blue Ridge Printing in and with respect to the
Plans and Other Benefit Obligations of Blue Ridge Printing;
(h) all shares of capital stock of Blue Ridge Printing held by Blue Ridge
Printing in treasury.
(i) all of Leasing’s assets, excluding those listed in Sections 2.2(a), (j), (k)
or (l).
 
3

--------------------------------------------------------------------------------

 
2.4 Procedures for Non-Transferable Assets. If any property or rights included
in the Purchased Assets are not assignable or transferable either by virtue of
the provisions thereof or under applicable Legal Requirements without the
consent of some other party or parties, the Seller shall use Commercially
Reasonable Efforts to obtain such consents prior to the Closing Date. If any
such consents cannot be obtained prior to Closing, the Buyers may (a) in the
exercise of their sole discretion waive such requirement as a condition to
Closing, and in such event, this Agreement and the related instruments of
transfer shall not constitute an assignment or transfer thereof and the Buyers
shall not assume the obligations of the Seller with respect thereto, or (b)
terminate this Agreement to the extent permitted by Section 9.1(c). In the event
the Buyers elect to proceed pursuant to subsection (a) of the preceding
sentence, then following the Closing, the Seller shall (a) use Commercially
Reasonable Efforts to obtain, as soon as possible after the Closing Date, any
consents requested by the Buyer that were not previously obtained and (b) assign
such property or rights included in the Purchased Assets to the Buyer on the
effective date for any such consent obtained. With respect to any property or
right included in the Purchased Assets for which a necessary consent has not
been obtained as of the Closing Date, if requested by the Buyers, the Seller
shall enter into any reasonable arrangement with the Buyers that is designed to
give the Buyers the practical benefits of such property or right, without any
additional cost to the Buyers.
2.5 Assumed Liabilities. As of the Effective Time, on the Closing Date, the
Buyers shall assume, and shall thereafter timely pay and perform, the following
obligations and liabilities of the Seller (the “Assumed Liabilities”):
(a) any outstanding trade account payable of Blue Ridge Printing with respect to
Blue Ridge Printing’s business (other than any trade account payable to the
Shareholders or a related person of Blue Ridge Printing or the Shareholder) at
the close of business on the day preceding the Closing (the “Assumed Trade
Accounts”);
 
(b) all accrued and unpaid vacation pay earned by employees of Blue Ridge
Printing or the Shareholder employed exclusively in Blue Ridge Printing’s
business as currently conducted who receive an offer of employment “at will” on
the Closing Date from Buyers and accept such offer (the “Employees”) through the
close of business on the day of the Closing (the “Assumed Vacation Earned”); and
(c) all amounts due as of the Closing Date by Blue Ridge Printing and
Shareholder to vendors and employees on account of obligations incurred in the
Ordinary Course of the Business, except obligations which are either contested,
are a trade account payable not included under Section 2.5(a), or are accrued
and unpaid vacation pay not included under Section 2.5(b) (the “Assumed Accounts
Payable”).
2.6 Excluded Liabilities.
(a) Neither the Buyers nor any Affiliate of each Buyer shall assume, take
subject to or be liable for any liabilities or obligations of any kind or nature
other than the Assumed Liabilities, whether absolute, contingent, accrued, known
or unknown, of the Business, any of the Seller or any Affiliate of Seller (the
“Excluded Liabilities”).
(b) Without limiting the generality of Section 2.6(a) and excepting the Assumed
Liabilities listed in Section 2.5, the Excluded Liabilities shall include any
liabilities or obligations of the Seller or the Shareholder or any Affiliate of
Seller or the Shareholder incurred, arising from or out of, in connection with
or relating to:
(i) any claims made by or against the Seller or the Shareholder or any Affiliate
of Seller or the Shareholder, whether before or after the Closing Date, that
arise out of events prior to the Closing Date, including any and all liabilities
or obligations relating to investigations by any Governmental Authority;
(ii) any Taxes, including any Taxes arising by reason of the transactions
contemplated herein;
(iii) any liabilities or obligations under a Contract;
(iv) Environmental Laws or environmental liability related to Real Property;
(v) any Plans or Other Benefit Obligations;
(vi) any employment, severance, retention or termination agreement with any
employee;
(vii) any employee grievance;
(viii) any obligation to indemnify, reimburse or advance amounts to any officer,
director, employee or agent;
(ix) any obligation to distribute to any shareholder or otherwise to apply all
or any part of the consideration received hereunder;
(x) any Proceeding pending as of the Effective Time or any Proceeding commenced
after the Effective Time that arises out of or relates to any occurrence or
event happening prior to the Effective Time;
(xi) any compliance or noncompliance with any Legal Requirement of any
Governmental Authority;
(xii) any credit facility or any security interest related thereto, including
but not limited to the credit facility provided to the Seller by Fifth Third
Bank and the related security interest pledged by the Seller to Fifth Third
Bank;
(xiii) any fees and expenses in connection with the transactions contemplated
hereby;
(xiv) any obligation to any shareholder or former shareholder;
(xv) any obligation relating to the Excluded Assets; and
(xvi) any obligation of any Seller under this Agreement or any other document
executed in connection with the transactions contemplated hereby.
 
4

--------------------------------------------------------------------------------

 
2.7 Purchase Price. In consideration of the sale of the Purchased Assets, at the
Closing and subject to the conditions contained herein, the Buyers shall pay an
aggregate amount (the “Purchase Price”) equal to One Million Thirteen Thousand
and no/100ths Dollars ($1,013,000.00) (subject to adjustment as described
below). The value of net Accounts Receivable as of the close of business on the
Closing Date in excess of the value of the Assumed Liabilities as of the close
of Business on the Closing Date (the "Net Liquidity Value") shall be determined
and agreed to in good faith from the books and records of Blue Ridge Printing
and Buyers by Buyers, Blue Ridge Printing and Shareholder as promptly as
practicable after Closing, but in no event later than 45 days after Closing. If
the amount of the Net Liquidity Value is positive, the amount of Net Liquidity
Value shall be promptly paid by Buyers to Blue Ridge Printing and Shareholder.
If the amount of the Net Liquidity Value is negative the amount of Net Liquidity
Value shall be promptly paid by Blue Ridge Printing and Shareholder to Buyers.
If the Buyers and Seller are unable to agree on the Net Liquidity Value as of
Closing and/or the settlement thereof, their disagreement shall be submitted to
an Arbitrator pursuant to the provisions of Section 8.8 of this Agreement.
2.8 Manner of Payment. The Purchase Price as provided in Section 2.7 above,
before adjustment as described above for the Net Liquidity Value at Closing, but
subject to the conditions contained in Section 2.12 below and Seller’s payment
of applicable filing fees for termination of any financing statements with
respect to the Purchased Assets, shall be paid by Buyers to the Seller as
follows:
on the Closing Date by wire transfer of immediately available funds to an
account at Fifth Third Bank as Administrative Agent (“Agent”) for those secured
lenders under that certain First Amended and Restated Credit Agreement dated as
of October 19, 2012, as amended by First Limited Forbearance and Waiver
Agreement and First Amendment to Amended and Restated Credit Agreement dated as
of May 31, 2013 in the name of the Agent, as designated by Seller or
Shareholder.
2.9 Closing. The closing (the “Closing”) of the purchase and sale of the
Purchased Assets shall take place at the offices of McGuire, Wood, & Bissette,
P.A., in Asheville, North Carolina, beginning at 10:00 a.m., local time, on June
24, 2013. The Closing shall be effective as of 11:59 p.m. on the Closing Date
(the “Effective Time”) and all actions scheduled in this Agreement for the
Closing Date shall be deemed to occur simultaneously at the Effective Time.
Subject to the provisions of Article IX, failure to consummate the purchase and
sale provided for in this Agreement on the date determined pursuant to this
Section will not result in the termination of this Agreement and will not
relieve any party of any obligation under this Agreement.
2.10 Closing Obligations. At the Closing:
(a) The Seller shall deliver to the Buyers:
(i) a bill of sale substantially in the form of Schedule 2.10(a)(i) attached
hereto (the “Bill of Sale”) executed by Seller, conveying the Purchased Assets
constituting personal property to BRP ;
(ii) general warranty deeds in form and substance reasonably satisfactory to the
Buyers (the “Deeds”) executed by Blue Ridge Printing, conveying to the 544
Haywood Rd, LLC fee simple title to the Purchased Real Property, without any
exceptions other than Permitted Liens, and the following related documents:
(A) an affidavit from Blue Ridge Printing stating that such Seller is not a
“foreign person” under the Foreign Investment in Real Property Tax Act of 1980,
in form and substance reasonably satisfactory to the Buyer and otherwise in
compliance with the Code;
(B) standard affidavits and indemnities from Blue Ridge Printing regarding
mechanics’ liens and parties in possession addressed to and in form and
substance reasonably acceptable to a title insurance company satisfactory to the
Buyer (the “Title Insurer”) such that the Title Insurer will issue to the Buyer
the Title Policies without exception for mechanics’ liens or the rights of
parties in possession;
(C) Forms 1099 to be filed with the Internal Revenue Service, and other
documents, affidavits and filings required under applicable Legal Requirements
with respect to Real Property transfers; and
(D) such evidence regarding the legal existence and good standing of Seller, and
the authority of Seller to execute and deliver the Deeds, as the Title Insurer
may reasonably request; and
(iii) A copy of Articles of Amendment prepared by Buyers’ counsel and executed
by Blue Ridge Printing for purposes of amending Blue Ridge Printing’s Articles
of Incorporation to change Blue Ridge Printing’s corporate name to a corporate
name other than its current name and all derivations thereof for filing by the
Seller with the Department of Secretary of State, State of North Carolina,
promptly after the Closing Date; and
(iv) Upon Buyers’ direction, Seller shall initiate the internet domain transfer
process by instructing Buyers’ intended new registrar to request the transfer,
so that the domain “www.brprinting.com” will come to reside at said new
registrar, and both Buyers and Seller shall take all additional necessary steps
in order to effectuate the registrar change and registrant name change in a
timely manner.
(b) The Buyer shall deliver to the Seller the payments to be paid to the Seller
pursuant to Section 2.8.
 
5

--------------------------------------------------------------------------------

 
(c) At such time as Buyers reasonably request after Closing, the parties shall
authorize CRC (i) to redirect information that is being sent to Shareholder’s
CRC system for Blue Ridge Printing to Buyers’ CRC system and (ii) to migrate any
information for Blue Ridge Printing that is not in Buyer’s CRC system from
Shareholder’s CRC system to Buyers’ CRC system, and until such time as CRC has
migrated a copy of all Blue Ridge Printing data from Shareholder’s CRC system to
Buyers’ CRC system, Shareholder shall provide Buyers with the level of access to
such data that is necessary to conduct Buyers’ business consistent with past
practice.
2.11 Purchase Price Allocation. An amount equal to the Purchase Price shall be
allocated among the Purchased Assets to comply with the requirements of Section
1060 of the Code. Based on this allocation, the Seller and the Buyers agree
prepare and deliver IRS Forms 8594, in accordance with Schedule 2.11, hereto and
incorporated herein by reference, and agree not to take any position
inconsistent therewith before any Governmental Authority charged with the
collection of any Tax or in any other Proceeding. Buyers shall prepare and
deliver IRS Forms 8594 to Seller within forty-five (45) days after the Closing
Date to be filed with the IRS.
2.12 Real Property and Other Expenses; Proration.
(a) The Seller shall pay (i) all applicable Taxes on the Deeds conveying the
Purchased Real Property to the Buyers or otherwise due upon transfer of the
Purchased Real Property to the Buyer and (ii) any sales or use Taxes arising out
of the transactions contemplated herein. The Buyer shall pay any recording fees
for recording the Deeds conveying the Purchased Real Property to the Buyer, and
the cost of the Title Policies and any surveys obtained by the Buyer.
(b) The Seller shall be responsible for, and as of the Closing shall have paid,
all ad valorem Taxes on the Purchased Assets levied in years prior to the year
in which the Closing occurs.
(c) All ad valorem Taxes on the Purchased Assets for the year in which the
Closing occurs shall be prorated per diem on a calendar-year basis. The Seller
shall be responsible for the prorated amount of such Taxes up to and including
the Closing Date. The Buyer shall be responsible for the prorated amount of such
Taxes after the Closing Date. If any ad valorem Taxes on the Purchased Assets
are not due until after the Closing Date, the Buyers shall assume the
responsibility of paying the Taxes when the Tax bills are submitted and, at the
Closing, the Seller shall remit to the Buyers the prorated amount of such Taxes
up to and including the Closing Date. If the amount of any such Taxes is not
known as of the Closing Date, the proration of such Taxes shall be based on the
Tax bills for the immediately preceding year for which such Tax was paid or
payable. If, based on actual Tax bills for the year in which the Closing occurs,
(x) it is determined that the Seller has paid to the Buyers pursuant to this
Section 2.12(c) an aggregate amount that is greater than the aggregate amount of
the ad valorem Taxes for which the Seller is responsible pursuant to this
Section 2.12(c), the Buyers shall refund to the Seller the amount of such
excess, plus interest thereon, computed at the Prime Rate, from the Closing Date
until the date of payment, within 15 days after the amount of such excess is
known, or (y) it is determined that the Seller has paid to the Buyers pursuant
to this Section 2.12(c) an aggregate amount that is less than the aggregate
amount of the ad valorem Taxes for which the Seller is responsible pursuant to
this Section 2.12(c), the Seller shall remit to the Buyers the amount of such
deficiency, plus interest thereon, computed at the Prime Rate, from the Closing
Date until the date of payment, within 15 days after the amount of such
deficiency is known.
 
6

--------------------------------------------------------------------------------

 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE SELLER
The Seller and Shareholder represent and warrant to the Buyers that:
3.1 Organization; Good Standing.
(a) Each of Seller and Shareholder is a corporation, duly organized, validly
existing and in good standing under the laws of North Carolina or West Virginia,
as appropriate. Seller and Shareholder has full corporate power and authority to
own or use the Purchased Assets and to conduct its business as presently
conducted. No Seller nor Shareholder is required to be qualified to do business
as a foreign entity in any other jurisdiction, and no other jurisdiction has
given notice to the Seller or Shareholder indicating that the Seller or
Shareholder should be qualified in any other jurisdiction.
(b) Each of Seller and Shareholder has delivered to the Buyers accurate and
complete copies of the articles of incorporation and bylaws of such Seller and
Shareholder.
3.2 Authority; Enforceability. Seller and Shareholder has the absolute and
unrestricted right, authority, power and capacity to (i) execute and deliver
this Agreement and each certificate, document and agreement to be executed by
such Seller and Shareholder in connection herewith (the certificates, documents
and agreements to be executed by such Seller and Shareholder in connection with
this Agreement, collectively, the “Seller Documents”) and (ii) perform its
obligations hereunder and thereunder. The execution and delivery of this
Agreement and the Seller Documents and the consummation of the transactions
contemplated hereby and thereby have been duly and validly authorized by Seller
and Shareholder, and no other proceedings on the part of such Seller and
Shareholder are necessary to authorize this Agreement or any Seller Document or
to consummate the transactions contemplated hereby or thereby. This Agreement
has been duly and validly executed and delivered by Seller and Shareholder and
constitutes a legal, valid and binding obligation of such Seller and
Shareholder, enforceable against it in accordance with its terms. Upon execution
and delivery by Seller of the Seller Documents to be executed by such Seller,
the Seller Documents shall constitute a legal, valid and binding obligation of
such Seller, in each case enforceable against it in accordance with its terms.
3.3 Consents and Approvals; No Violation.
(a) No Governmental Authorization is required in connection with (i) the
execution or delivery by the Seller or Shareholder of this Agreement or the
Seller Documents, (ii) the performance of the Seller’s obligations under this
Agreement or the Seller Documents or (iii) the consummation of the transactions
contemplated hereby.
(b) Except as disclosed in Section 3.3 of the Disclosure Schedule, neither the
execution and delivery of this Agreement and the Seller Documents by the Seller
or Shareholder nor the performance of the Seller’s obligations hereunder or
thereunder nor the consummation of the transactions contemplated hereby will,
directly or indirectly (with or without notice or lapse of time):
(i) contravene, conflict with or result in any violation of any provision of the
articles of incorporation, bylaws, articles of organization or operating
agreement of any of the Seller or Shareholder, any resolution adopted by the
board of directors, members or shareholders of any of the Seller or Shareholder
or any agreement among shareholders or members of any of the Seller or
Shareholder;
(ii) contravene, conflict with or result in a breach of any of the terms or
provisions of, or give any Person a right to declare a default or exercise any
remedy under, or to accelerate the maturity or performance of, or to cancel,
terminate or modify any Contract of Seller;
(iii) result in the creation of any Lien upon any of the Purchased Assets;
(iv) contravene, conflict with, violate, or give any Governmental Authority or
other Person the right to challenge any of the transactions contemplated hereby
or exercise any remedy (including revocation, withdrawal, suspension or
modification of any Governmental Authorization) or obtain any relief under, any
Legal Requirement applicable to any of the Seller;
(v) cause the Buyer to become subject to, or to become liable for the payment
of, any Tax;
(vi) contravene, conflict with or violate the terms or requirements of, or
result in any loss, or right of revocation, withdrawal, suspension, termination
or modification of, any Purchased Governmental Authorization;
(vii) cause any of the Purchased Assets to be reassessed or revalued by any
taxing authority or other Governmental Authority; or
(viii) otherwise require any of the Seller to give any notice to, or obtain any
consent from, any Person.
 
7

--------------------------------------------------------------------------------

 
3.4 Books and Records. The books of account and other records of Blue Ridge
Printing, all of which have been made available to the Buyer, are complete and
correct and have been maintained in accordance with sound business practices and
Legal Requirements.
3.5 Financial Statements. Shareholder and Blue Ridge Printing have delivered to
the Buyers the balance sheet of Blue Ridge Printing as of October 31, 2010, 2011
and 2012, and the related statements of operations for each of the fiscal years
ending on such dates, Section 3.5 of the Disclosure Schedule contains an
unaudited balance sheet of Blue Ridge Printing (the “Blue Ridge Printing Interim
Balance Sheet”) as of April 30, 2013 (the “Balance Sheet Date”) and an unaudited
statement of operations of Blue Ridge Printing for the six-month period ending
on such date (collectively, the “Blue Ridge Printing Financial Statements”). The
Blue Ridge Printing Financial Statements (i) present fairly, in all material
respects, the financial position of Blue Ridge Printing and the results of its
operations and cash flows as of the dates and for the periods referred to in the
Blue Ridge Printing Financial Statements, were prepared in accordance with the
books and records of Blue Ridge Printing on a consistent basis and are
sufficient to permit preparation of the audited financial statements of
Shareholder in accordance with GAAP, except as otherwise noted therein, subject,
to normal recurring year-end adjustments (the effect of which would not,
individually or in the aggregate, have a Material Adverse Effect) and (ii) are
consistent with the books and records of Blue Ridge Printing. The balance sheet
of Shareholder as of October 31, 2010, 2011 and 2012, and the related
consolidated statements of operations for each of the fiscal years ending on
such dates, as well as the unaudited financial statements of Shareholder as of
April 30, 2013 (collectively, the Shareholder Financial Statements) are
available to Buyers at www.sec.gov. The Shareholder Financial Statements (i)
present fairly, in all material respects, the consolidated financial position of
Shareholder and the results of its consolidated operations and cash flows as of
the dates and for the periods referred to in the Shareholder Financial
Statements, all in accordance with GAAP consistently applied throughout the
periods referred to in the Shareholder Financial Statements, subject, to normal
recurring year-end adjustments (the effect of which would not, individually or
in the aggregate, have a Material Adverse Effect) and (ii) are consistent with
the books and records of Shareholder.
3.6 Undisclosed Liabilities. To the Seller’s or Shareholder’s Knowledge, he
Seller and Shareholder have no obligation or liability (whether known or unknown
and whether absolute, contingent or otherwise), except liabilities and
obligations that (i) are fully accrued or reserved against in the Shareholder
Financial Statements; (ii) were incurred in the Ordinary Course and consistent
with past practices and are of the same type and category as shown on the
Shareholder Financial Statements; or (iii) are the Seller’s obligations under
the Contracts of Seller, excluding liability for breaches thereof.
3.7 Absence of Certain Changes or Events. Except as disclosed on Section 3.7 of
the Disclosure Schedule, since April 30, 2013, Seller and Shareholder have
conducted its business only in the Ordinary Course and there has not been any:
(i) event or condition that has had, or could reasonably be expected to have, a
Material Adverse Effect;
(ii) change in such Seller’s authorized or issued capital stock or any
declaration or payment of any dividend or other distribution in respect of
shares of such Seller’s capital stock or membership interests;
(iii) amendment or modification to such Seller’s articles of incorporation,
articles of organization, bylaws or operating agreement;
(iv) loss or damage (whether or not covered by insurance) affecting any of the
Purchased Assets;
(v) sale (other than sales of Inventories in the Ordinary Course), lease or
other disposition of any Purchased Asset or other property of such Seller or
mortgage, pledge or imposition of any Lien on any Purchased Asset or other
property of such Seller;
(vi) change in the accounting methods used by such Seller;
(vii) acquisition of assets by such Seller other than in the Ordinary Course;
(viii) the loss of any Purchased Proprietary Right as a result of the failure to
make any filing with or pay any fee to any Governmental Authority; or
(ix) agreement, whether oral or written, by any of the Seller to do any of the
foregoing.
 
8

--------------------------------------------------------------------------------

 
3.8 Taxes and Tax Returns.
(a) Seller and Shareholder has duly and timely filed all Tax Returns required to
be filed by it on or before the date hereof, and all such Tax Returns are true,
correct and complete in all material respects. Seller and Shareholder has duly
paid or made provision on such Seller’s and Shareholder’s financial statements,
in accordance with GAAP, for the payment of all Taxes of such Seller that have
been incurred or are due to any taxing authorities by such Seller and
Shareholder. Seller and Shareholder has established reserves on such Seller’s or
Shareholder’s financial statements that are adequate for the payment of all
Taxes of such Seller not yet due and payable. All amounts required to be paid by
Seller and Shareholder as estimated income taxes under Code § 6655, and all
comparable provisions of state or local statutes, have been duly paid. Since
December 31, 2012, no Seller or Shareholder has incurred any liability for
Taxes, other than in the Ordinary Course.
(b) There are no disputes pending in respect of, or claims asserted for, Taxes
upon any Seller or Shareholder, nor are there any pending or, to the Seller’s or
Shareholder’s Knowledge, threatened audits or investigations or outstanding
matters under discussion with any taxing authorities with respect to the payment
of Taxes of Seller or Shareholder, nor has any Seller or Shareholder given or
been requested to give any currently effective waivers extending the statutory
period of limitation applicable to any Taxes for any period. No issues that have
been raised by any taxing authority in connection with any Taxes or Tax Returns
of any of the Seller or Shareholder are of a recurring nature that would apply
to the Taxes or the Tax Returns of the Buyers after the Closing Date. To the
Seller’s and Shareholder’s Knowledge, there are no threatened claims or
disputes, nor is there any basis for any claims or disputes, for past due Taxes
of any of the Seller. No claim against any Seller has ever been made by an
authority in a jurisdiction where such Seller does not file Tax Returns.
(c) There are no Liens with respect to Taxes (except for Liens for Taxes,
assessments or other governmental charges not yet due) upon any of the Purchased
Assets.
(d) To the Seller’s or Shareholder’s Knowledge, there has been withheld or
collected from each payment made to each employee of Seller the amount of all
Taxes, including, to the extent applicable, federal income Taxes, Federal
Insurance Contributions Act Taxes, and state and local income, payroll and wage
Taxes, required to be withheld or collected therefrom through the date hereof,
and there has been withheld from each payment made by Seller to each other
Person the amount of all Taxes, including without limitation, to the extent
applicable, sales Taxes, required to be withheld or collected therefrom through
the date hereof, and the same have been paid to the proper Tax depositories or
collecting authorities by the date hereof or shall be timely paid to the proper
Tax authorities thereafter.
3.9 Litigation.
(a) There are no Proceedings that have been commenced by or against any of the
Seller or Shareholder or, to the Seller’s and Shareholder’s Knowledge, that have
been threatened against or may affect any of the Seller or Shareholder
(including its officers, directors, managers or employees in their capacity as
such) or any of its properties, assets or operations, or that challenge, or that
may have the effect of preventing, delaying, making illegal, or otherwise
interfering with, the transactions contemplated by this Agreement. No event has
occurred or circumstance exists that may give rise to or serve as a basis for
the commencement of any such Proceeding.
(b) There are no Orders to which any of the Seller or Shareholder or to which
any of the assets owned or used by any of the Seller or Shareholder are subject
or that may adversely affect any of the Seller or Shareholder (including its
officers, directors, managers or employees in their capacity as such) or that
challenge, or that may have the effect of preventing, delaying, making illegal,
or otherwise interfering with, the transactions contemplated by this Agreement,
or that could affect the enforceability of this Agreement against any of the
Seller or Shareholder or impair any of the Seller’s or Shareholder’s ability to
consummate the transactions contemplated by this Agreement. To the Seller’s or
Shareholder’s Knowledge, no officer, director, manager, agent, or employee of
any of the Seller or Shareholder is subject to any Order that prohibits such
officer, director, manager, agent, or employee from engaging in or continuing
any conduct, activity, or practice relating to the business of any of the
Seller.
3.10 Governmental Authorizations.
(a) Seller and Shareholder to the Seller’s and Shareholder’s Knowledge has all
of the Governmental Authorizations necessary or required for such Seller and
Shareholder to lawfully conduct its business as currently conducted and for such
Seller and Shareholder to own, lease or use its assets.
(b) To the Seller’s or Shareholder’s Knowledge, Section 3.10(b) of the
Disclosure Schedule contains a complete and accurate list of each Purchased
Government Authorization. Each of the Purchased Governmental Authorizations is
valid and in full force and effect, and all applications required to have been
filed for renewal of the Purchased Governmental Authorizations have been duly
filed on a timely basis with the appropriate Governmental Authorities, and all
other filings required to have been made with respect to the Purchased
Governmental Authorizations have been duly made on a timely basis with the
appropriate Governmental Authorities. To the Seller’s or Shareholder’s
Knowledge, except as described in Section 3.10(b) of the Disclosure Schedule,
the Purchased Governmental Authorizations (i) are not subject any restrictions
or conditions that would restrict the Business as presently conducted or as
presently planned to be conducted; and (ii) are transferable to the Buyers and
shall remain in full force and effect immediately subsequent to the Closing
without any cost to the Buyers and without any additional restriction or
condition, or adverse change, as a result of the transactions contemplated
hereby.
 
9

--------------------------------------------------------------------------------

 
3.11 Compliance with Laws. To the Seller’s or Shareholder’s Knowledge, except as
set forth on Section 3.11 of the Disclosure Schedules, Seller (i) is, and has
been, in compliance with all Legal Requirements applicable to such Seller with
respect to the ownership, development, construction, management, use or
operation of the Purchased Assets (including the Purchased Real Property and the
Improvements located on the Purchased Real Property) or the conduct of the
Business as presently or previously conducted,.
3.12 Environmental Matters.
(a) To the Seller’s or Shareholder’s Knowledge, Blue Ridge Printing (i) is, and
at all times has been, in compliance with all Environmental Laws, (ii) is not
liable under any Environmental Laws for remediation or other costs, (iii) has
not received any communication (written or oral) that alleges that it is not, or
at any time has not been, in such compliance, or has caused exposure of any
Person or the environment to any Hazardous Substance, (iv) has all the
Governmental Authorizations required by the Environmental Laws for the conduct
of the Business and (v) knows of no facts or circumstances that may prevent or
substantially increase the cost of compliance by Buyers with the Environmental
Laws.
(b) Section 3.12(b) of the Disclosure Schedule identifies, to Blue Ridge
Printing’s Knowledge, all environmental reports, audits or assessments, all
occupational health studies, all regulatory inspections reports and
correspondence with regulatory authorities in connection with environmental
matters, and all documents pertaining to underground and above-ground storage
tanks, polychlorinated biphenyls (PCBs), asbestos in buildings or products,
off-site disposal or wastes, and environmental consent orders, fines and
penalties, in each case, that relate to property or facilities now or formerly
owned, leased or operated by Blue Ridge Printing, including the Purchased Real
Property and the Improvements (such properties and facilities, the
“Facilities”), and all such items have been delivered to the Buyer.
(c) There does not exist, is not occurring and, to Blue Ridge Printing’s
Knowledge, has not occurred at any time any presence, generation, storage,
treatment, transport, release or disposal of any Hazardous Substance on, in,
under, to or from any Facility in violation of any Environmental Law or that may
result in any liability or obligation of any of the Seller or the Buyers. Blue
Ridge Printing has not caused to occur any presence, generation, storage,
treatment, transport, release or disposal of any Hazardous Substance in
violation of any Environmental Law or that may result in any liability or
obligation of Blue Ridge Printing or the Buyer.
(d) Blue Ridge Printing does not own or operate nor, to Blue Ridge Printing’s
Knowledge, has it formerly owned or operated any site that, nor has Blue Ridge
Printing sent wastes to a site that, pursuant to CERCLA or any other state or
federal law, (i) has been placed on the “National Priorities List,” the
“CERCLIS” list or any other state or federal list of sites with suspected or
confirmed environmental problems, (ii) is subject to or the source of a claim,
administrative order or other request to take removal or remedial action, or
other response or corrective action, or to pay money under any Environmental Law
or (iii) is otherwise the subject of any federal or state investigation relating
to any Environmental Law.
(e) To the Seller’s or Shareholder’s Knowledge, Section 3.12(e) of the
Disclosure Schedule identifies (i) all on-site and off-site locations where Blue
Ridge Printing has stored, disposed or arranged for the disposal of Hazardous
Substances, (ii) all on-site and off-site locations where Blue Ridge Printing
has used, stored or disposed of Hazardous Substances, except for storage of
cleaning, pest control and office supplies held for use by Blue Ridge Printing
in the Ordinary Course, (iii) all underground storage tanks, and the capacity
and contents of such tanks, located on any property owned, leased or otherwise
occupied by Blue Ridge Printing, (iv) all asbestos contained in or forming part
of any building, building component, structure or premises owned, leased or
otherwise occupied by Blue Ridge Printing and (v) all polychlorinated biphenyls
(“PCBs”) used or stored at any property owned, leased or otherwise occupied by
Blue Ridge Printing.
 
10

--------------------------------------------------------------------------------

 
3.13 Employee Benefit Plans; ERISA.
(a) Section 3.11 of the Disclosure Schedule lists each employee pension,
retirement, profit sharing, bonus, incentive, deferred compensation,
hospitalization, medical, dental, vacation, insurance, sick pay, disability,
severance and other plan, trust, fund, program, policy, contract, arrangement or
the like that is a Plan maintained, participated in or contributed to by Blue
Ridge Printing or any ERISA Affiliate (each, a “Seller Plan”). In addition,
Section 3.11 of the Disclosure Schedule lists each obligation, arrangement, plan
or customary practice that is an Other Benefit Obligation maintained,
participated in or contributed to by Blue Ridge Printing (“Seller Benefit
Obligation”). Section 3.11 of the Disclosure Schedule also lists each ERISA
Affiliate. The terms “Seller Plan” and “Seller Benefit Obligation” also include
any Plan or Other Benefit Obligation formerly maintained, participated in or
contributed to by Blue Ridge Printing, a predecessor of Blue Ridge Printing, or
any ERISA Affiliate (including with respect to such a predecessor) or former
ERISA Affiliate (including with respect to such a predecessor) if Blue Ridge
Printing has any liability with respect thereto.
(b) Neither Blue Ridge Printing nor any ERISA Affiliate has ever participated in
any “multiemployer plan” (as defined in Section 4001(a)(3) of ERISA). Neither
Blue Ridge Printing nor any ERISA Affiliate is subject to any liability with
respect to current or prior participation in, current or prior contributions to
or current or prior obligations to contribute to any such multiemployer plan.
Neither Blue Ridge Printing nor any ERISA Affiliate has any intent or
commitment, whether legally binding or not, to establish, maintain or
participate in any plan, fund, program, policy, contract, arrangement,
obligation, practice or the like that would, if such intent or commitment had
already been carried out, be a Seller Plan or a Seller Benefit Obligation, or to
modify or change any Seller Plan or Seller Benefit Obligation that would affect
any participant in such Plan or Other Benefit Obligation or any employee or
terminated employee of Blue Ridge Printing or any ERISA Affiliate.
(c) With respect to each of the Seller Plans that is intended to be
tax-qualified under Section 401 of the Code, a current, effective favorable
individual determination letter has been received by such Seller or the ERISA
Affiliate with respect to all of the terms of the Plan relevant to the Plan’s
qualification. With respect to each of the Seller Plans or Seller Benefit
Obligations (or any fund, trust or other funding medium thereunder) for which a
ruling, determination letter, or the like is required to obtain the intended tax
benefits thereof, such ruling, determination letter or the like has been
received and is in effect.
3.14 Employees; Labor Matters.
(a) Section 3.14(a) of the Disclosure Schedule sets forth all current employees
of Blue Ridge Printing, identifies which of such employees are on leave of
absence, layoff, short-term disability or other similar status, and indicates
for each such employee such employee’s job title, current hourly rate of
compensation or base salary (as applicable) and bonus structure, accrued
vacation and severance pay, as well as such employee’s date of birth and date of
hire. There is no contract (i) for the employment of any individual or (ii)
relating to the payment of any severance or termination payment or bonus to any
employee or former employee of Blue Ridge Printing.
(b) Blue Ridge Printing is not delinquent in payments to any employee of Blue
Ridge Printing for any wages, salaries, commissions, bonuses or other
compensation for any services performed by them to date or amounts required to
be reimbursed to such employees.
(c) To Seller’s and Shareholder’s Knowledge, no employee of Blue Ridge Printing
is a party to, or otherwise bound by, any agreement or arrangement, including
any confidentiality, noncompetition, or proprietary rights agreement, between
such employee and any other Person that in any way adversely affects or shall
affect (i) the performance of his or her duties as an employee of Blue Ridge
Printing, (ii) the ability of Blue Ridge Printing to conduct its business or
(iii) the ability of such individual to assign to Blue Ridge Printing any rights
under any invention, improvement or discovery.
(d) Section 3.14(c) of the Disclosure Schedule specifies the number of employees
terminated by Blue Ridge Printing during the 90-day period prior to the date
hereof. To Blue Ridge Printing’s Knowledge, no employee of Blue Ridge Printing
intends to terminate his or her employment with Blue Ridge Printing.
(e) Blue Ridge Printing has delivered to the Buyer true and complete copies of
all personnel, payroll, and employment manuals and policies of Blue Ridge
Printing.
(f) There are no loans or other obligations payable or owing by Blue Ridge
Printing to any officer, director or employee of Blue Ridge Printing, except
salaries, wages, bonuses and salary advances and reimbursement of expenses
incurred and accrued in the Ordinary Course. There are no loans or debts payable
or owing by any such Persons or their Affiliates to Blue Ridge Printing, nor has
Blue Ridge Printing guaranteed any of their respective loans or obligations.
(g) All of the Employees shall remain employees of Blue Ridge Printing to June
24, 2013 at 11:59:59 p.m., at which time, their employment will be terminated.
 
11

--------------------------------------------------------------------------------

 
3.15 Assets.
(a) Seller owns good and valid title to all of the Purchased Assets, whether
tangible or intangible, that they purport to own, including all of the assets
reflected on the Blue Ridge Printing Interim Balance Sheet (except for assets
held under capitalized leases and assets sold since the Balance Sheet Date in
the Ordinary Course), but excluding the Purchased Real Property (which is
addressed in Section 3.16, free and clear of all the Liens except for the
Permitted Liens.
(b) To the Seller’s or Shareholder’s Knowledge, Section 3.15(b) of the
Disclosure Schedule lists all of the Purchased Fixed Assets owned by Seller and
the location thereof.
(c) To the Seller’s or Shareholder’s Knowledge, Section 3.15(c) of the
Disclosure Schedule lists all of the Purchased Assets (other than the Purchased
Real Property) that are leased (rather than owned) by Seller. For each such
leased asset, Seller has delivered to the Buyer true and complete copies of all
leases and other agreements affecting such asset.
(d) To the Seller’s or Shareholder’s Knowledge, each item of tangible personal
property included in the Purchased Fixed Assets is in a good state of repair,
reasonable wear and tear excepted, is free of any defect, does not require any
maintenance and repairs except for routine maintenance and repairs not material
in nature or cost and is adequate for use by Seller for its intended purposes.
(e) The Purchased Assets (i) constitute all of the assets used by Blue Ridge
Printing in connection with the operation of the Business and (ii) are
sufficient for the continued conduct of the Business by the Buyer after the
Closing in substantially the same manner as conducted prior to the Closing.
3.16 Real Property.
(a) Section 3.16(a) of the Disclosure Schedule (i) identifies all of the
Purchased Real Property, and (ii) indicates which Purchased Real Property is
owned, which is leased and which is operated.
(b) Blue Ridge Printing has valid, good and marketable fee simple title to all
of the Purchased Real Property shown in Section 3.16(a) of the Disclosure
Schedule as being owned by it, free and clear of all Liens other than Permitted
Liens. To the Seller’s or Shareholder’s Knowledge, all of the Purchased Real
Property is insurable at regular rates by a title insurer reasonably acceptable
to the Buyer. Blue Ridge Printing has delivered to the Buyer copies of the deeds
and other instruments (as recorded) by which Blue Ridge Property acquired such
Purchased Real Property interests, and copies of all title insurance policies,
opinions, abstracts and surveys in the possession of such Seller and relating to
such property or interests.
(c) The Purchased Real Property, and the improvements, buildings and structures
thereon (the “Improvements”), (i) constitute all of the Real Property used by
Blue Ridge Printing in the conduct of the Business, (ii) may continue to be used
after the Closing for the operation of the Business as currently operated by
Blue Ridge Printing and (iii) to the Seller’s or Shareholder’s Knowledge, comply
with all federal, state, or local building, zoning, health, safety, platting,
subdivision or other Legal Requirements and any applicable private restrictions.
To the Seller’s or Shareholder’s Knowledge, the current and anticipated use of
the Purchased Real Property and the Improvements is not a pre-existing,
nonconforming use, and no notice of the violation of any such Legal Requirement
or private restriction has been received by Blue Ridge Printing.
(d) To Seller’s and Shareholder’s Knowledge, there are no pending, threatened,
or contemplated condemnation, expropriation or other Proceedings (nor is there
any basis for any such action) affecting the Purchased Real Property, or any
part thereof, or of any assessments made or threatened with respect to the
Purchased Real Property or any part thereof, or of any sales or other
disposition of the Purchased Real Property, or any part thereof, in lieu of
condemnation.
(e) Blue Ridge Printing does not own or hold, or is obligated under or a party
to, any option, right of first refusal or other contractual right to purchase,
acquire, sell or dispose of the Purchased Real Property, or any portion thereof
or interest therein.
(f) To the Seller’s or Shareholder’s Knowledge, all of the Improvements are
structurally sound and adequately supported by the soils and foundations
thereunder and are free from defects, any need for material repairs, deferred
maintenance and pest infestation or damage. To the Seller’s or Shareholder’s
Knowledge, no Improvement encroaches upon any other Real Property, and there are
no encroachments by other buildings or improvements onto the Purchased Real
Property. To the Seller’s or Shareholder’s Knowledge, none of the Improvements
are located in a flood hazard area, or are prior, nonconforming structures under
either the applicable zoning regulations or the applicable building codes.
 
12

--------------------------------------------------------------------------------

 
(g) To the Seller’s or Shareholder’s Knowledge, all of the Purchased Real
Property and all of the Improvements are serviced by all necessary and adequate
utilities, including water, sewage, gas, electricity and telephone. To the
Seller’s or Shareholder’s Knowledge, all water, rail, gas, electrical, steam,
compressed air, telecommunication, sanitary and storm sewage lines and systems
and other similar systems serving the Purchased Real Property or the
Improvements are installed and operating and are sufficient to enable the
Purchased Real Property and all of the Improvements to continue to be used and
operated in the manner currently being used and operated, and any so-called
hookup fees or other associated charges have been fully paid. To the Seller’s or
Shareholder’s Knowledge, each such utility or other service is provided by a
public or private utility or service company and enters the Purchased Real
Property from an adjacent public street or valid private easement owned by the
supplier of such utility or other service. All of the Purchased Real Property is
fully accessible by public roads and, to Seller’s Knowledge, no fact or
condition exists that would result in the termination of the current access from
the Purchased Real Property to any presently existing highways and roads
adjoining or situated on the Purchased Real Property. Each Improvement has
direct access to a public street adjoining the property on which such
Improvement is situated over the driveways and accessways currently being used
in connection with the use and operation of such Improvement, and no existing
accessway crosses or encroaches upon any property or property interest not owned
by Blue Ridge Printing. No Improvement or portion thereof is dependent for its
access, operation or utility on any land, building or other improvement not
included in the Purchased Real Property.
(h) Blue Ridge Printing does not owe any money to any architect, contractor,
subcontractor or materialmen for labor or materials performed, rendered or
supplied to or in connection with the Purchased Real Property, and there is no
construction or other improvement work being done at nor are there any
construction or other improvement materials being supplied to the Purchased Real
Property.
3.17 Inventory. The Purchased Inventories are in amounts sufficient to conduct
the operations of Blue Ridge Printing in the Ordinary Course consistent with
past practice.
3.18 Proprietary Rights.
(a) Ownership and Right to Use. Blue Ridge Printing owns, has been granted a
license to use or otherwise has the right to use all of the Purchased
Proprietary Rights. The Purchased Proprietary Rights constitute all of the
Proprietary Rights used by Blue Ridge Printing in the Business. Blue Ridge
Printing neither owns nor uses in connection with the Business any registered
(i) trademarks, (ii) trade names, (iii) service marks, (iv) patents or (v)
copyrights, and no applications by Blue Ridge Printing are pending therefor. As
of the date hereof, Blue Ridge Printing has not received any notice of any claim
of infringement upon, or conflict with, any trademark, trade name, patent,
copyright or other proprietary right of any other Person.
(b) Software. Except as set forth in Section 2.2(g)(ii)) of the Disclosure
Schedule, the Purchased Software constitutes all of the Software used by Blue
Ridge Printing.
3.19 Insurance.
(a) Section 3.19(a) of the Disclosure Schedule lists all of the insurance
policies maintained by Seller for any of the Purchased Assets or the operations
of the Business and for each policy indicates the insurer’s name, policy number,
expiration date and amount and type of coverage. Seller has delivered to the
Buyer true and complete copies of all such policies. Section 3.19(a) of the
Disclosure Schedule also describes: (i) any self-insurance arrangement by Seller
including any reserves established thereunder; (ii) any Contract or arrangement,
other than a policy of insurance, for the transfer or sharing of any risk by a
Seller; and (iii) all obligations of Seller with respect to insurance (including
such obligations under leases and service agreements) and identifies the policy
under which such coverage is provided.
(b) All insurance policies set forth or required to be set forth in Section
3.19(a) of the Disclosure Schedule are currently in effect and shall continue in
full force and effect following consummation of the transactions contemplated
hereby. All premiums due and payable on such policies have been paid. No Seller,
nor, to the Seller’s Knowledge, any other Person is in breach of its obligations
with respect to any such policy. No Seller has received (i) any refusal of
coverage or any notice that a defense shall be afforded with reservation of
rights or (ii) any notice of cancellation or any other indication that any
insurance policy is no longer in full force or effect or shall not be renewed or
that the issuer of any such policy is not willing or able to perform its
obligations thereunder.
(c) Seller has given notice of all existing claims to the insurer providing
coverage. No insurance policy of any Seller provides for any retrospective
premium adjustment or other experienced-based liability on the part of the
Seller.
(d) All insurance policies set forth in Section 3.19(a) of the Disclosure
Schedule, taken together, are sufficient for compliance with all Legal
Requirements and provide adequate insurance coverage for the Purchased Assets
and the operations of the Business to the Seller’s or Shareholder’s Knowledge.
3.20 Brokers. No broker, finder or other Person is or shall be entitled to any
brokerage fees, commissions or finder’s fees in connection with the transactions
contemplated hereby from the Seller by reason of any action taken by any of the
Seller, except for Raymond James & Associates, for which Shareholder shall be
solely responsible.
3.21 Full Disclosure.
(a) To the Seller’s or Shareholder’s Knowledge, no statement that relates to any
of the Seller or Shareholder contained in this Agreement, the Disclosure
Schedule or any Seller Document (including each representation and warranty in
this Article III contains any untrue statement of a material fact or omits to
state any material fact that was necessary to make such statements, in light of
the circumstances in which they were made, not misleading.
(b) To Seller’s and Shareholder’s Knowledge, there are no facts that have
specific application to the Seller or Shareholder (other than general economic
or industry conditions) that materially adversely affect or, as far as Seller
and Shareholder can reasonably foresee, materially threaten, the assets or the
business, prospects, financial condition, or results of operations of the
Business that has not been set forth in this Agreement or the Disclosure
Schedule.
 
13

--------------------------------------------------------------------------------

 
ARTICLE IV
[RESERVED]
ARTICLE V
REPRESENTATIONS AND WARRANTIES RELATING TO THE BUYERS
The Buyers represent and warrant to the Seller and Shareholder as follows:
5.1 Organization. BPR is a corporation, 544 Haywood Rd is a limited liability
company, and both entities are duly organized, validly existing and in good
standing under the laws of the State of North Carolina.
5.2 Authority; Enforceability. Each Buyer has the absolute and unrestricted
legal right, authority, power and capacity to (i) execute and deliver this
Agreement and each certificate, document and agreement to be executed by such
the Buyer in connection herewith (collectively, the “Buyer Documents”) and (ii)
perform its obligations hereunder and thereunder. The execution and delivery of
this Agreement and the Buyer Documents and the consummation of the transactions
contemplated hereby and thereby have been duly and validly authorized by each
Buyer, and no other proceedings on the part of such Buyer are necessary to
authorize this Agreement or any of the Buyer Documents or to consummate the
transactions contemplated hereby or thereby. This Agreement has been duly and
validly executed and delivered by each Buyer and constitutes a legal, valid and
binding obligation of such the Buyers, enforceable against it in accordance with
its terms. Upon execution and delivery by each Buyer of each Buyer Document to
be executed by such Buyer, such Buyer Document shall constitute a legal, valid
and binding obligation of such Buyer, in each case enforceable against it in
accordance with its terms.
5.3 Consents and Approvals; No Violation.
(a) Except as disclosed in Section 5.3 of the Disclosure Schedule, no
Governmental Authorization is required in connection with (i) the execution or
delivery by the Buyers of this Agreement or the Buyer Documents, or (ii) the
performance of the Buyers’ obligations under this Agreement or the Buyer
Documents.
(b) Neither the execution and delivery of this Agreement and the Buyer Documents
by the Buyers nor the performance of the Buyers’ obligations hereunder or
thereunder shall (with or without notice or lapse of time): (i) contravene,
conflict with or result in any violation of any provision of the articles of
incorporation or bylaws of any of the Buyers or any resolution adopted by the
board of directors of any of the Buyers, or (ii) contravene, conflict with,
result in any violation of, or give any Governmental Authority the right to
challenge any of the transactions contemplated hereby or to exercise any remedy
(including revocation, withdrawal, suspension or modification) or obtain any
relief under, any Legal Requirement applicable to the Buyers.
5.4 Litigation. There are no Proceedings commenced against, or, to each Buyer’s
Knowledge, threatened against such Buyer that could affect its ability to
consummate the transactions contemplated by this Agreement. Each Buyer is not
subject to any Order that could affect the enforceability of this Agreement
against such Buyer or impair its ability to consummate the transactions
contemplated by this Agreement.
5.5 Brokers. No broker, finder or other Person is or shall be entitled to any
brokerage fees, commissions or finder’s fees in connection with the transactions
contemplated hereby from any of the Seller by reason of any action taken by any
of the Buyers.
 
14

--------------------------------------------------------------------------------

 
ARTICLE VI
COVENANTS AND AGREEMENTS
6.1 Access to Information.
Between the date hereof and the Closing Date, Blue Ridge Printing shall (i)
afford the Buyers, such Buyer’s prospective lenders and their authorized
representatives reasonable access, during normal business hours and upon
reasonable notice, to the books and records of Blue Ridge Printing and the
Purchased Real Property, the Improvements and other assets and facilities owned
or used by Blue Ridge Printing (including such access as is necessary to conduct
all appraisals, surveys and environmental investigations and sampling such Buyer
or its prospective lenders desires to undertake); provided that any such
investigation by any of the Buyers shall be conducted in such a manner as not to
interfere unreasonably with the normal operations of Blue Ridge Printing, and
(ii) cause Blue Ridge Printing officers, agents or other appropriate officials
to furnish the Buyers with all internally-prepared financial statements of Blue
Ridge Printing promptly upon the preparation thereof and such other financial
and operating data (including accountants’ work papers) and other information
with respect to the business operations of Blue Ridge Printing as the Buyer may
from time to time reasonably request.
6.2 Confidentiality.
(a) Until the Closing Date, the Buyers shall protect, and shall use Commercially
Reasonable Efforts to cause its officers, directors, employees, lenders,
accountants, representatives, agents, consultants and advisors to protect, the
confidentiality of all proprietary and confidential information furnished to the
Buyers in connection with the transactions contemplated by this Agreement, using
the same care and procedures used to protect such Buyer’s own proprietary and
confidential information, and each Buyer shall not disclose, and shall use
Commercially Reasonable Efforts to cause its officers, directors, employees,
lenders, accountants, representatives, agents, consultants and advisors not to
disclose, such proprietary and confidential information to any other Persons
except as may be reasonably necessary in connection with the transactions
contemplated hereby or except to the extent (i) such information is or becomes
publicly available or obtainable from independent sources and not in breach of
the Buyers’ obligations hereunder, (ii) such information is required to be
disclosed by a Legal Requirement, (iii) such information was known by such Buyer
prior to any disclosure to it by the Seller, or (iv) disclosure is necessary for
such Buyer to enforce any or all of its rights under this Agreement. If the
transactions contemplated by this Agreement are not consummated, such
information, including all analyses, compilations, studies or other documents
prepared by or on behalf of each Buyer based on such information, shall be
returned to the Seller or destroyed immediately upon the Seller’s request.
(b) From and after the date hereof, the Seller and Shareholder shall not
disclose or use, and each of the Seller and Shareholder shall use Commercially
Reasonable Efforts to cause its officers, directors, employees, lenders,
accountants, representatives, agents and advisors not to disclose or use, any of
the Seller’s proprietary and confidential information in connection with or
relating to the Business to any other Persons except to the extent (i) such
information is or becomes publicly available or obtainable from independent
sources and not in breach of the obligations of the Seller hereunder, (ii) such
information is required to be disclosed by law or by Governmental Authorities
having jurisdiction over such Seller, or (iii) disclosure is necessary for such
Seller to enforce any or all of its rights under this Agreement.
6.3 Operation of the Business of the Seller. Except as contemplated by this
Agreement, during the period from the date hereof to the Closing Date, Seller
and Shareholder shall (a) conduct its business only in the Ordinary Course, (b)
use Commercially Reasonable Efforts to preserve its relationships with
customers, suppliers and others with whom such Seller or Shareholder deals, to
keep available the services of its officers and employees and to maintain the
Purchased Assets in substantially the condition currently existing, (c) confer
with the Buyers concerning operational matters of a material nature and (d)
otherwise report periodically to the Buyers concerning the Business. Except as
otherwise expressly permitted by this Agreement, between the date hereof and the
Closing Date, there shall be no change in the terms of any Contracts or other
documents included in the Purchased Assets, except as consented to in writing by
the Buyers, and Seller shall not take any affirmative action or fail to take any
reasonable action within its control, as a result of which any of the changes or
events listed in Section 3.7 is likely to occur.
 
15

--------------------------------------------------------------------------------

 
6.4 Approvals and Consents.
(a) As promptly as practicable after the date of this Agreement, the Seller and
Shareholder shall make all filings required by Legal Requirements to be made by
them in order to consummate the transactions contemplated hereby. Between the
date of this Agreement and the Closing Date, the Seller and Shareholder shall
(i) cooperate with the Buyers with respect to all filings that the Buyers elect
to make or is required by Legal Requirements to make in connection with the
transactions contemplated hereby and (ii) cooperate with the Buyer in obtaining
all of the Buyer Consents. The Seller and Shareholder shall use their
Commercially Reasonable Efforts to obtain promptly the Seller Consents.
(b) As promptly as practicable after the date of this Agreement, the Buyers
shall make all filings required by Legal Requirements to be made by it to
consummate the transactions contemplated hereby. Between the date of this
Agreement and the Closing Date, the Buyers shall cooperate with the Seller with
respect to all filings that the Seller are required by Legal Requirements to
make in connection with the transactions contemplated hereby and (ii) cooperate
with the Seller in obtaining all of the Seller Consents; provided that this
Agreement shall not require the Buyers to dispose of or make any change in any
portion of its business or to incur any other burden to obtain a Governmental
Authorization.
6.5 Efforts to Satisfy Closing Conditions.
(a) Between the date hereof and the Closing Date, Seller and Shareholder shall
(i) use its Commercially Reasonable Efforts to cause the conditions in Article
VII to be satisfied on or before the day of Closing provided in Section 2.9; and
(ii) not take any action or omit to take any action within its reasonable
control to the extent such action or omission might result in a breach of any
term or condition of this Agreement or in any representation or warranty
contained in this Agreement being inaccurate or incorrect as of the Closing
Date.
(b) Subject to the proviso contained in Section 6.4(b), between the date hereof
and the Closing Date, each Buyer shall (i) use its Commercially Reasonable
Efforts to cause the conditions in Article VII to be satisfied on or before the
later of the day of Closing provided in Section 2.9; and (ii) not take any
action or omit to take any action within its reasonable control to the extent
such action or omission might result in a breach of any term or condition of
this Agreement or in any representation or warranty contained in this Agreement
being inaccurate or incorrect as of the Closing Date.
6.6 Notification.
(a) Seller. Prior to the Closing Date, Seller and Shareholder shall promptly
notify the Buyers in writing if it becomes aware of any fact or condition that
(i) causes or constitutes a breach of any representation or warranty set forth
in Article III, or (ii) would have caused or constituted a breach of any such
representation or warranty had such representation or warranty been made as of
the time of occurrence or discovery of such fact or condition. Should any such
fact or condition require any change in the Disclosure Schedule if the
Disclosure Schedule were dated the date of the occurrence or discovery of any
such fact or condition (including the addition of a new Section to the
Disclosure Schedule), the Seller and Shareholder shall promptly deliver to the
Buyers a supplement to the Disclosure Schedule specifying such change. During
the same period, the Seller shall promptly notify the Buyers of the occurrence
of any breach of any covenant of the Seller or of the occurrence of any event
that may make the satisfaction of the conditions set forth in Section 7.1 or 7.3
impossible or unlikely.
(b) Buyer. Prior to the Closing Date, each Buyer shall promptly notify the
Seller and Shareholder in writing if it becomes aware of any fact or condition
that (i) causes or constitutes a breach of any representation or warranty set
forth in Article V, or (ii) would have caused or constituted a breach of any
such representation or warranty had such representation or warranty been made as
of the time of occurrence or discovery of such fact or condition. Should any
such fact or condition require any change in the Disclosure Schedule if the
Disclosure Schedule were dated the date of the occurrence or discovery of any
such fact or condition (including the addition of a new Section to the
Disclosure Schedule), the Buyers shall promptly deliver to the Seller a
supplement to the Disclosure Schedule specifying such change. During the same
period, the Buyers shall promptly notify the Seller of the occurrence of any
breach of any covenant of the Buyers or of the occurrence of any event that may
make the satisfaction of the conditions in Section 7.1 or 7.2 impossible or
unlikely.
 
16

--------------------------------------------------------------------------------

 
6.7 Employees.
(a) Before and after the Closing Date, Blue Ridge Printing shall use
Commercially Reasonable Efforts to assist the Buyers in obtaining the employment
of those employees of Blue Ridge Printing (the “Seller Employees”) that the
Buyers desire to employ, and Blue Ridge Printing shall cooperate with and shall
make available to the Buyers, to the extent permitted by applicable Legal
Requirements, all information and documents as may be necessary to assist and
coordinate the employment by the Buyer of any the Seller Employees.
(b) Effective as of the close of business on the Closing Date, Blue Ridge
Printing shall terminate the employment of all of the Seller Employees that the
Buyer desires to employ. The Buyers shall offer employment, as of the close of
business on the Closing Date, on an at-will basis, to the Seller Employees that
the Buyers desire to employ on such terms and with such benefits as the Buyers
determine in their absolute discretion.
(c) The parties expressly agree that nothing in this Agreement shall be
construed as requiring the Buyers to assume any collective bargaining agreement
with respect to any Seller Employees. In addition, nothing in this Agreement,
expressed or implied, shall (i) obligate the Buyers to employ any Person
currently employed by any of the Seller, to engage any independent contractor
currently engaged by any of the Seller or to assume any obligations relating to
the employment of any Person as an employee, independent contractor or
otherwise; or (ii) confer upon any employee or independent contractor of any of
the Seller any right to employment or to continued employment for any specified
period, as an employee, independent contractor or otherwise.
6.8 Lien Searches. The Buyers shall promptly, but in any event within ten days
after the date of this Agreement, obtain and deliver to the Seller Uniform
Commercial Code, tax and judgment lien search results, from the Seller’s
jurisdiction of incorporation and each jurisdiction in which the Purchased
Assets are located.
6.9 Exclusivity. In recognition of the time that shall be expended and the
expense that shall be incurred by the Buyers in connection with the transactions
contemplated hereby, until such time, if any, as this Agreement is terminated
pursuant to Article IX, each of the Seller and Shareholder shall not, and shall
cause its officers, agents, employees and representatives not to, directly or
indirectly, (a) encourage, solicit, engage in negotiations or discussions with,
or provide information with respect to any inquiry or proposal (an “Acquisition
Proposal”) relating to (i) the possible direct or indirect acquisition of all or
any portion of the Business, whether through the acquisition of the capital
stock or other equity interest of any of the Seller or all or substantially all
of the Purchased Assets, or (ii) any business combination with the Seller or (b)
discuss or disclose either this Agreement (except as may be required by law, or
is necessary in connection with the transactions contemplated hereby, and except
to the extent that such information becomes public other than as result of a
violation hereof), with any Person other than the Buyers without the prior
written approval of the Buyers. Additionally, Seller agrees to promptly notify
the Buyers upon receipt of any Acquisition Proposal from any Person.
6.10 Blue Ridge Printing’s Corporate Name. The Seller and Shareholder agree to
change the corporate name of Blue Ridge Printing, at its expense, promptly after
the Closing Date by filing Articles of Amendment for purposes of amending Blue
Ridge Printing’s Articles of Incorporation on file with the Department of the
Secretary of State, State of North Carolina, to a name other than the its
current corporate name and all derivations thereof. Commencing on the Closing
Date the Seller and Shareholder shall cease to use the name current corporate
name of Blue Ridge Printing and all derivations thereof in any commercial manner
whatsoever, except as may be required to be disclosed by a Legal Requirement.
 
17

--------------------------------------------------------------------------------

 
ARTICLE VII
CLOSING CONDITIONS
7.1 Mutual Conditions. The respective obligations of each party to consummate
the transactions required to be taken by it at the Closing shall be subject to
the fulfillment of the following conditions:
(a) No party to this Agreement shall be subject on the Closing Date to any Order
of a court of competent jurisdiction that enjoins or prohibits the consummation
of the transactions contemplated by this Agreement, nor shall there be any
Proceeding pending or threatened by any Person other than a party to this
Agreement that involves any challenge to, or seeks damages or other relief in
connection with, any of the transactions contemplated hereby, or that may have
the effect of preventing, delaying, making illegal, or otherwise interfering
with any of the transactions contemplated hereby.
(b) No Legal Requirement shall have been adopted or promulgated as of the
Closing Date having the effect of making the transactions contemplated herein
illegal or otherwise prohibiting consummation of, or making void or voidable,
the transactions contemplated herein.
7.2 Buyers’ Conditions. The obligation of the Buyers to consummate the
transactions required to be taken by it at the Closing shall be further subject
to the fulfillment of the following conditions, any one or more of which may be
waived by the Buyer (in whole or in part):
(a) All representations and warranties (individually and collectively) of Seller
in this Agreement and all other documents and certificates required to be
delivered hereby shall be, if specifically qualified by materiality, true and
correct in all respects and, if not so qualified, shall be true and correct in
all material respects, in each case on the date hereof and as of the Closing
Date as if made on the Closing Date, but without giving effect to any supplement
to the Disclosure Schedule. Seller shall have performed and complied with all
covenants, agreements and conditions (individually and collectively) contained
in this Agreement required to be performed and complied with by it at or prior
to the Closing Date.
(b) Seller shall have delivered to the Buyers a certificate certifying the
matters set forth in Section 7.2(a) with respect to itself (subject to any
supplements to the Disclosure Schedule that are delivered to the Buyers prior to
the Closing Date in accordance with Section 6.6(a)).
(c) The Seller shall have delivered to the Buyers the Seller Consents, and such
Seller Consent shall be in full force and effect.
(d) The Buyers shall have obtained the Buyer Consents, and each such Buyer
Consent shall be in full force and effect.
(e) The Seller shall have delivered each document required to be delivered
pursuant to Sections 2.10(a).
(f) [RESERVED]
 
18

--------------------------------------------------------------------------------

 
(g) The Buyers shall have received a certificate from the secretary of Seller
certifying (i) that attached thereto is a true and complete copy of such
Seller’s articles of incorporation or articles of organization, as applicable,
and all amendments thereto, certified by the Secretary of State of such Seller’s
jurisdiction of incorporation as of a date not more than 10 Business Days prior
to the Closing Date, (ii) that attached thereto is a true and complete copy of
the bylaws or operating agreement, as applicable, of such Seller as then in
effect, (iii) that attached thereto is a true and complete copy of the
resolutions adopted by the board of directors or the managers, as applicable, of
such Seller authorizing the execution, delivery and performance of this
Agreement and the transactions contemplated hereby, and (iv) as to the
incumbency and signatures of any of such Seller’s officers who shall execute
documents at the Closing or who have executed this Agreement.
(h) Seller shall have delivered to the Buyers a certificate of existence of such
Seller, dated as of a date not more than 10 Business Days prior to the Closing
Date, from the jurisdiction of its incorporation or organization, as applicable,
and from each jurisdiction in which it has qualified to do business.
(i) Seller shall have delivered to the Buyers a certificate as to the tax good
standing status of such Seller, dated as of a date not more than 10 Business
Days prior to the Closing Date, from the jurisdiction of organization of such
Seller and from each jurisdiction in which such Seller has qualified to do
business.
(j) All of the data for Blue Ridge Printing in Shareholder’s CRC system through
date of Closing shall have been migrated into Buyer’s CRC system.
(k) The Buyers shall have delivered to the Seller updates to the Uniform
Commercial Code, tax and judgment lien search results previously delivered under
Section 6.8, prepared by a nationally recognized search provider, dated as of a
date not more than 10 Business Days prior to the Closing Date.
(l) The Buyers shall have received evidence satisfactory to it that prior to or
substantially concurrent with the consummation of the transactions contemplated
by this Agreement all of the Liens (other than the Permitted Liens) to which any
of the Purchased Assets may be subject shall be released and any related filings
terminated of record.
(m) The Buyers shall have received: (i) ALTA/ASCM Land Title Surveys,
satisfactory in form and substance to the Buyers, of all of the Purchased Real
Property and (ii) fully effective title insurance policies (the “Title
Policies”) on ALTA form (or in the form of commitments marked effective as
policies in accordance with this paragraph) under which the Title Insurer
insures fee simple title to the Purchased Real Property. Such Title Policies
shall be in the amount of the portion of the Purchase Price allocated to each
property insured, shall contain such endorsements as the Buyer may require, must
not contain any “general” or “standard” exceptions, and must not be subject to
or contain any conditions, requirements or exceptions, except for Permitted
Liens. The Seller agree that the portion of the Purchase Price due to the Seller
at Closing in accordance with Section 2.8(a) shall be held in escrow by McGuire,
Wood & Bissette, P.A. pending recording of the Deeds, and the issuance of the
Title Policies to Buyer, at which time it shall be paid as provided herein. The
Seller and the Buyer agree to provide instructions to McGuire, Wood & Bissette,
P.A. consistent with the requirements of this paragraph.
(n) Since the date of this Agreement, there must not have been commenced or
threatened against the Buyers, or against any Person affiliated with the Buyers,
any Proceeding (a) involving any challenge to, or seeking damages or other
relief in connection with, any of the transactions contemplated hereby or (b)
that may have the effect of preventing, delaying, making illegal, or otherwise
interfering with any of the transactions contemplated hereby.
 
19

--------------------------------------------------------------------------------

 
7.3 Seller’s Conditions. The obligations of the Seller to consummate the
transactions required to be taken by them at the Closing shall be further
subject to the fulfillment of the following conditions, any one or more of which
may be waived by the Seller:
(a) All representations and warranties (individually and collectively) of the
Buyers in this Agreement and all other documents and certificates required to be
delivered hereby shall be, if specifically qualified by materiality, true and
correct in all respects and, if not so qualified, shall be true and correct in
all material respects, in each case on the date hereof and as of the Closing
Date as if made on the Closing Date, but without giving effect to any supplement
to the Disclosure Schedule. The Buyers shall have performed and complied in all
material respects with all covenants, agreements and conditions (individually
and collectively) contained in this Agreement required to be performed and
complied with by it at or prior to the Closing Date.
(b) The Buyers shall have delivered to the Seller a certificate certifying as to
the matters set forth in Section 7.3(a) (subject to any supplements to the
Disclosure Schedule that are delivered to the Seller prior to the Closing Date
in accordance with Section 6.6(b)) executed by its chief executive officer or
president.
(c) The Buyers shall have delivered each document required to be delivered and
shall have made such payments required pursuant to Sections 2.10(b).
(d) The Seller shall have received from each Buyer a certificate from the
secretary of such Buyer certifying (i) that attached thereto is a true and
complete copy of the Buyer’s articles of incorporation or articles of
organization, as applicable, and all amendments thereto, certified by the
Secretary of State of Buyer’s jurisdiction of incorporation, (ii) that attached
thereto is a true and correct copy of the bylaws or operating agreement, as
applicable, of such Buyer as then in effect, (iii) that attached thereto is a
true and complete copy of the resolutions adopted by the board of directors or
the managers, as applicable, of such Buyer authorizing the execution, delivery
and performance of this Agreement and the transactions contemplated hereby, and
(iv) as to the incumbency and signatures of any of such Buyer’s officers who
shall execute documents at the Closing or who have executed the Agreement. The
Buyers shall have received a certificate from the secretary of Seller certifying
(i) that attached thereto is a true and complete copy of such Seller’s articles
of incorporation or articles of organization, as applicable, and all amendments
thereto, certified by the Secretary of State of such Seller’s jurisdiction of
incorporation as of a date not more than 10 Business Days prior to the Closing
Date, (ii) that attached thereto is a true and complete copy of the bylaws or
operating agreement, as applicable, of such Seller as then in effect, (iii) that
attached thereto is a true and complete copy of the resolutions adopted by the
board of directors or the managers, as applicable, of such Seller authorizing
the execution, delivery and performance of this Agreement and the transactions
contemplated hereby, and (iv) as to the incumbency and signatures of any of such
Seller’s officers who shall execute documents at the Closing or who have
executed this Agreement.
(e) The Buyers shall have obtained and delivered to the Seller a certificate of
existence of the Buyers from the jurisdiction of its incorporation or
organization, as applicable.
 
20

--------------------------------------------------------------------------------

 
ARTICLE VIII
INDEMNIFICATION
8.1 Survival; Knowledge. All representations, warranties, covenants and
agreements made by any of the Seller, Shareholder and the Buyers in this
Agreement, the Disclosure Schedule and the documents to be executed in
connection with this Agreement, including the certificates delivered pursuant to
Sections 7.2(b) and 7.3(b), shall survive the Closing and, except for those in
Sections 3.1, 3.2, 3.3, 3.8, 3.15(a), and 3.16(a) in this Agreement, shall
terminate three (3) years after Closing,. No representation or warranty shall be
deemed to be waived or otherwise diminished as a result of any due diligence
investigation by the party to whom the representation or warranty was made, as a
result of any actual or constructive knowledge by such party with respect to any
facts, circumstances or claims or that any representation or warranty is false,
in each case, whether before or after the execution and delivery of this
Agreement or at the time of Closing.
8.2 Seller’s and Shareholder’s Agreement to Indemnify. Subject to the
limitations set forth in this Article VIII, the Seller and Shareholder, jointly
and severally, shall indemnify and hold harmless the Buyers and their Affiliates
(and the officers, directors, managers, equity holders, employees and agents of
each of them) for, and shall pay to such Persons and reimburse such Persons for,
any and all Damages arising, directly or indirectly, from or in connection with:
(a) any breach or alleged breach of any representation or warranty of any of the
Seller or Shareholder contained in this Agreement, the Disclosure Schedule, any
supplement to the Disclosure Schedule or in any certificate or document
delivered pursuant to this Agreement, including the certificate delivered
pursuant to Section 7.2(b);
(b) any inaccuracy or alleged inaccuracy in any representation or warranty of
any of the Seller or Shareholder contained in this Agreement as of the Closing
Date, without giving any effect to any supplement to the Disclosure Schedules
delivered pursuant to Section 6.6(a), other than any disclosure in any such
supplement that causes the condition in Section 7.2(a) not to be satisfied and
is expressly identified in the Seller’s or Shareholder’s certificate delivered
pursuant to Section 7.2(b) as having caused such condition not to be satisfied;
(c) any breach or alleged breach of any covenant or agreement of any of the
Seller or Shareholder contained in this Agreement or in any agreement or
instrument executed and delivered pursuant to this Agreement;
(d) any Liability (including without limitation any Liability that becomes, or
is alleged to have become, a liability of the Buyer under any applicable bulk
sales law, under any doctrine of de facto merger or successor liability, or
otherwise by operation of law);
(e) any violation or alleged violation of any Environmental Law with respect to
any of the Seller or with respect to any Facility that first occurs or commences
prior to the Closing Date; and
(f) any actual or alleged presence, generation, treatment, storage, disposal,
transport, release, threatened release or suspected release of any Hazardous
Substance (i) by any of the Seller, (ii) existing or occurring on, in, under,
about, to or from any Facility prior to the Closing Date or (iii) existing or
occurring, on, in, under, about, to or from any off-site disposal site to which
the Seller sent wastes prior to the Closing Date.
8.3 Buyers’ Agreement to Indemnify. Subject to the limitations set forth in this
Article VIII, the Buyers, jointly and severally, shall indemnify and hold
harmless the Seller, Shareholder and their Affiliates (and the officers,
directors, managers, equity holders, employees and agents of each of them) for,
and shall pay to such Persons and reimburse such Persons for, any and all
Damages arising, directly or indirectly, from or in connection with:
(a) any breach or alleged breach of any representation or warranty of any of the
Buyers contained in this Agreement or in any certificate delivered pursuant to
this Agreement, including the certificate delivered pursuant to Section 7.3(b);
(b) any inaccuracy or alleged inaccuracy in any representation or warranty of
any of the Buyers contained in this Agreement as of the Closing Date, without
giving any effect to any supplement to the Disclosure Schedules delivered
pursuant to Section 6.6(b), other than any disclosure in a supplement to the
Disclosure Schedules that causes the condition in Section 7.3(a) not to be
satisfied and is expressly identified in the certificate delivered pursuant to
Section 7.3(b) as having caused the condition in Section 7.3(a) not to be
satisfied; and
(c) any breach or alleged breach of any covenant or agreement of any of the
Buyers contained in this Agreement or in any agreement or instrument executed
and delivered pursuant to this Agreement.
 
21

--------------------------------------------------------------------------------

 
8.4 Limitations on Seller’s and Shareholder’s Indemnity. If the Closing occurs,
notwithstanding anything set forth in this Article VIII to the contrary:
(a) The Seller and Shareholder shall have no liability under Section 8.2(a) or
8.2(b) unless and until the aggregate amount of the Damages under such
subsections exceeds $25,000 after which the Indemnifying Party shall have
obligation to indemnify for the full amount of the Damages without regard to
such limitation; provided that the foregoing limitation shall not apply to any
breach or alleged breach of any representation or warranty set forth in Section
3.15(a) or 3.16(b), or that, to the Seller’s Knowledge, was inaccurate when made
(whether upon execution of this Agreement or at Closing), as to which the Seller
shall be liable in full from the first dollar of loss.
(b) No indemnification shall be required by the Seller and Shareholder under
Section 8.2(a) or 8.2(b) unless the Seller and Shareholder shall have received
notice of a claim specifying the factual basis of that claim in reasonable
detail to the extent then known by the Buyers on or before the date three years
after the Closing Date; provided that with respect to breaches of the
representations and warranties set forth in Section 3.8, 3.11, and 3.13,
indemnification shall be required if the Seller or Shareholder shall have
received notice of the claim prior to the date 30 days after the expiration of
the statute of limitations applicable to claims by third parties giving rise to
the breach of such representations and warranties; provided further, that the
foregoing limitation shall not apply to any breach or alleged breach of any
representation or warranty set forth in Section 3.2, 3.15(a), 3.16(b), or 3.20.
(c) The Seller and Shareholder shall have no liability under Section 8.2(a) or
8.2(b) for the amount of Damages under such subsections that is greater than
$1,000,000.
8.5 Limitations on Buyer’s Indemnity. If the Closing occurs, notwithstanding
anything set forth in this Article VIII to the contrary:
(a) The Buyer shall have no liability under Section 8.3(a) or 8.3(b) unless and
until the aggregate amount of the Damages under such subsections exceeds $25,000
after which the Indemnifying Party shall have obligation to indemnify for the
full amount of the Damages without regard to such limitation; provided, that the
foregoing limitation shall not apply to any breach or alleged breach of any
representation or warranty that, to the Buyer’s Knowledge, was inaccurate when
made (whether upon execution of this Agreement or Closing), as to which the
Buyers shall be liable in full from the first dollar of loss.
(b) No indemnification shall be required by the Buyer under Section 8.3(a) or
8.3(b) unless the Buyers shall have received notice of a claim specifying the
factual basis of that claim in reasonable detail to the extent then known by the
Seller on or before the date three years after the Closing Date; provided that
the foregoing limitation shall not apply to any breach or alleged breach of any
representation or warranty set forth in Section 5.2 or 5.5.
(c) Buyer shall have no liability under Section 8.3(a) or 8.3(b) for the amount
of Damages under such subsections that is greater than $1,000,000.
 
22

--------------------------------------------------------------------------------

 
8.6 Procedure for Indemnification – Third-Party Claims.
(a) If any Person shall claim indemnification hereunder arising from any claim
or demand of a third party, the party seeking indemnification (the “Indemnified
Party”) shall notify the party from whom indemnification is sought (the
“Indemnifying Party”) in writing of the basis for such claim or demand setting
forth the nature of the claim or demand in reasonable detail. The failure of the
Indemnified Party to so notify the Indemnifying Party shall not relieve the
Indemnifying Party of any indemnification obligation hereunder except to the
extent the Indemnifying Party demonstrates that the defense of such claim or
demand is materially prejudiced by the failure to give such notice.
(b) If any Proceeding is brought by a third party against an Indemnified Party
and the Indemnified Party gives notice to the Indemnifying Party pursuant to
Section 8.6(a), the Indemnifying Party shall, unless the claim involves Taxes,
be entitled to participate in such Proceeding and, to the extent that it wishes,
to assume the defense of such Proceeding, if (i) the Indemnifying Party provides
written notice to the Indemnified Party that the Indemnifying Party intends to
undertake such defense, and by such notice it shall be conclusively established
that the Indemnifying Party shall indemnify the Indemnified Party against all
claims for indemnification resulting from or relating to such third-party claim
as provided in this Article VIII, (ii) the Indemnifying Party provides to the
Indemnified Party evidence acceptable to the Indemnified Party that the
Indemnifying Party shall have the financial resources to defend against the
third-party claim and to fulfill its indemnification obligations hereunder,
(iii) the Indemnifying Party conducts the defense of the third-party claim
actively and diligently with counsel reasonably satisfactory to the Indemnified
Party and (iv) if the Indemnifying Party is a party to the Proceeding, the
Indemnifying Party has not determined in good faith that joint representation
would be inappropriate. The Indemnified Party shall, in its sole discretion,
have the right to employ separate counsel (who may be selected by the
Indemnified Party in its sole discretion) in any such action and to participate
in the defense thereof, and the fees and expenses of such counsel shall be paid
by such Indemnified Party. The Indemnified Party shall fully cooperate with the
Indemnifying Party and its counsel in the defense or compromise of such claim or
demand, provided that all reasonable out-of-pocket expenses incurred by the
Indemnified Party shall be paid by the Indemnifying Party (except as set forth
in the preceding sentence). If the Indemnifying Party assumes the defense of a
Proceeding, (A) no compromise or settlement of the claims with respect thereto
may be effected by the Indemnifying Party without the Indemnified Party’s
consent unless (I) there is no finding or admission of any violation of law or
any violation of the rights of any Person and no effect on any other claims that
may be made against the Indemnified Party and (II) the sole relief provided is
monetary damages that are paid in full by the Indemnifying Party and (B) the
Indemnified Party shall have no liability with respect to any compromise or
settlement of such claims effected without its consent.
(c) If (i) notice is given to the Indemnifying Party of the commencement of any
Proceeding and the Indemnifying Party does not, within ten days after the
Indemnified Party’s notice is given, give notice to the Indemnified Party of its
election to assume the defense of such Proceeding, or (ii) an Indemnified Party
determines in good faith that there is a reasonable probability that a
Proceeding may adversely affect it other than as a result of monetary damages
for which it would be entitled to indemnification from the Indemnifying Party
under this Agreement, the Indemnified Party shall (upon notice to the
Indemnifying Party) have the right to undertake the defense, compromise or
settlement of such claim; provided that the Indemnifying Party shall reimburse
the Indemnified Party promptly and periodically for the costs of defending
against the third-party claim (including reasonable attorneys’ fees and
expenses) and the Indemnifying Party shall remain responsible for any
indemnifiable amounts arising from or related to such third-party claim to the
fullest extent provided in this Article VIII. The Indemnifying Party may elect
to participate in such Proceedings, negotiations or defense at any time at its
own expense.
(d) The Seller hereby consent to the non-exclusive jurisdiction of any court in
which a Proceeding is brought against any Indemnified Party for purposes of any
claim that an Indemnified Party may have under this Agreement with respect to
such Proceeding or the matters alleged therein, and agree that process may be
served on the Seller with respect to such a claim anywhere in the world.
(e) With respect to any third-party claim subject to indemnification under this
Article VIII, (i) both the Indemnified Party and the Indemnifying Party, as the
case may be, shall keep the other Person fully informed of the status of such
third-party claim and any related Proceedings at all stages thereof if such
Person is not represented by its own counsel, and (ii) the parties agree to
render (each at its own expense) to each other such assistance as they may
reasonably require of each other and to cooperate in good faith with each other
in order to ensure the proper and adequate defense of any third-party claim.
(f) With respect to any third-party claim subject to indemnification under this
Article VIII, the parties agree to cooperate in such a manner as to preserve in
full (to the extent possible) the confidentiality of all confidential
information and the attorney-client and work-product privileges. In connection
therewith, each party agrees that: (i) it will use Commercially Reasonable
Efforts, in respect of any third-party claim in which it has assumed or
participated in the defense, to avoid production of confidential information
(consistent with applicable Legal Requirements), and (ii) all communications
between any party hereto and counsel responsible for or participating in the
defense of any third-party claim shall, to the extent possible, be made so as to
preserve any applicable attorney-client or work-product privilege.
 
23

--------------------------------------------------------------------------------

 
8.7 Alleged Breaches. For the purposes of this Article VIII, an “alleged”
breach, inaccuracy or violation of a representation, warranty or covenant shall
exist only if there is a claim by a third-party against an Indemnified Party
alleging facts that, if true, would constitute a breach, violation or inaccuracy
of such representation or warranty or covenant.
8.8 Indemnification Procedure – Direct Claims.
(a) If an Indemnified Party shall claim indemnification hereunder for any claim
other than a third-party claim, the Indemnified Party shall notify the
Indemnifying Party in writing of the basis for such claim setting forth the
nature and amount of the damages resulting from such claim. The Indemnifying
Party shall give written notice of any disagreement with such claim within 15
days following receipt of the Indemnified Party’s notice of the claim,
specifying in reasonable detail the nature and extent of such disagreement. If
the Indemnifying Party and the Indemnified Party are unable to resolve any
disagreement within 30 days following receipt by the Indemnified Party of the
notice referred to in the preceding sentence, the disagreement shall be
submitted for resolution to an independent Person (the “Arbitrator”) mutually
agreed by the Indemnifying Party and the Indemnified Party. If the Indemnifying
Party and the Indemnified Party cannot agree on a single Arbitrator, then the
disagreement shall be submitted to an Arbitrator selected in accordance with the
Rules of the American Arbitration Association.
(b) Any such arbitration shall be conducted in accordance with the Rules of the
American Arbitration Association and shall be held in Asheville, North Carolina
or such other location to which the parties to such dispute mutually agree. The
determination by the Arbitrator shall be made within 30 days of the submission
of the dispute, shall be in accordance with this Agreement, shall be set forth
in a written statement delivered to the Indemnifying Party and the Indemnified
Party and shall be final, binding and conclusive. Judgment upon the decision
rendered by the Arbitrator may be entered in any court having jurisdiction
thereof and may include the award of attorneys’ fees and other costs to the
extent provided by this Article. The Person who is prevailed against in the
resolution of such disagreement shall pay the fees and expenses of the
Arbitrator; if one Person does not prevail on all issues, the fees and expenses
shall be apportioned in such manner as the Arbitrator shall determine. Any
amount owing by any Person as a result of this Section 8.8 shall be paid within
two Business Days after final determination of such amount.
(c) The parties agree that (i) the provisions of this Section 8.8 shall not
apply to any preliminary or temporary equitable relief sought with respect to
breaches of the obligations set forth in Sections 6.2 and 10.6, and (ii) the
Arbitrator shall have no power to grant such preliminary or temporary relief
with respect to breaches of such obligations.
8.9 Interest. Interest shall accrue on the unpaid amount of all indemnification
obligations hereunder at the Prime Rate, such interest to be calculated based on
the actual number of days elapsed from the date each indemnification obligation
becomes due and owing until paid in full and shall be based on a 365-day year.
8.10 Remedies Not Exclusive. The remedies provided in this Article VIII are not
exclusive of and do not limit any other remedies that may be available to any
party, but the limitations provided in Sections 8.4 and 8.5 shall apply to any
claims based on breaches of representations and warranties.
 
24

--------------------------------------------------------------------------------

 
ARTICLE IX
TERMINATION
9.1 Termination. This Agreement may be terminated at any time prior to the
Closing:
(a) by mutual written consent of the Seller, Shareholder and the Buyers;
(b) by the Seller and Shareholder if all the conditions in Article VII shall
have become incapable of fulfillment (other than through the failure of any of
the Seller to comply fully with any of their obligations under this Agreement)
and such conditions shall not have been waived by the Seller and Shareholder;
(c) by the Buyers, if all of the conditions set forth in Article VII shall have
become incapable of fulfillment (other than through the failure of the Buyers to
comply fully with any of their obligations under this Agreement) and such
conditions shall not have been waived by the Buyers;
(d) by the Seller and Shareholder, if any of the Buyers materially breaches any
provision of this Agreement and such breach remains uncured for a period of 10
days after the Buyers receives written notice of such breach;
(e) by the Buyers, if any of the Seller or Shareholder materially breaches any
other provision of this Agreement and such breach remains uncured for a period
of 10 days after the Seller receives notice of such breach; or
(f) by either the Buyers or the Seller and Shareholder, if the Closing has not
taken place on or before June 28, 2013 or such later date agreed to by the
parties.
9.2 Procedure and Effect of Termination. In the event of a termination of this
Agreement by any party pursuant to Section 9.1:
(a) The terminating party shall give prompt written notice thereof to the other
party, and the transactions contemplated hereby shall be abandoned, without
further action by either of the parties hereto.
(b) All further obligations of the parties shall terminate, except that the
obligations in Section 6.2, Article VIII, Section 10.1 and Section 10.6 hereof
shall survive. Notwithstanding anything in this Agreement to the contrary, each
of the parties to this Agreement shall be entitled to any remedy to which such
party may be entitled at law or in equity for the violation or breach by any
other party of any agreement, covenant, representation or warranty contained in
this Agreement, including pursuing claims under Article VIII, and if any party
shall bring an action to enforce this Agreement, the prevailing or successful
party shall be entitled to recover its reasonable attorneys’ fees and other
costs incurred in such action.
(c) All filings, applications and other submissions relating to the transactions
contemplated herein shall, to the extent practicable, be withdrawn from the
agency or other Person to which made.
 
25

--------------------------------------------------------------------------------

 
ARTICLE X
GENERAL PROVISIONS
10.1 Expenses. Whether or not the transactions contemplated hereby are
consummated, except as otherwise provided herein, the Buyers shall pay all costs
and expenses incurred by the Buyers in connection with this Agreement and the
transactions contemplated hereby, and the Seller and Shareholder shall pay all
costs and expenses incurred by the Seller and Shareholder in connection with
this Agreement and the transactions contemplated hereby, including in each case
all fees and expenses of investment bankers, finders, brokers, agents,
representatives, consultants, counsel and accountants If this Agreement is
terminated, the obligation of each party to pay its own expenses will be subject
to any right arising from a breach of the Agreement by another party.
10.2 Amendment and Modification. This Agreement may be amended, modified or
supplemented only by an agreement in writing signed by the party against whom
such amendment, modification or supplement is sought to be enforced. Any such
writing must refer specifically to this Agreement.
10.3 Waiver of Compliance; Consents. The rights and remedies of the parties are
cumulative and not alternative and may be exercised concurrently or separately.
No failure or delay by any party in exercising any right, power, or privilege
under this Agreement shall operate as a waiver of such right, power, or
privilege, and no single or partial exercise of any such right, power, or
privilege shall preclude any other or further exercise of such right, power, or
privilege or the exercise of any other right, power, or privilege. To the
maximum extent permitted by applicable law, (i) no claim or right arising out of
this Agreement can be discharged by one party, in whole or in part, by a waiver
or renunciation of the claim or right unless in writing signed by the other
party; (ii) no waiver that may be given by a party shall be applicable except in
the specific instance for which it is given; and (c) no notice to or demand on
one party shall be deemed to be a waiver of any obligation of such party or of
the right of the party giving such notice or demand to take further action
without notice or demand as provided in this Agreement. Any consent required or
permitted by this Agreement is binding only if in writing.
10.4 [RESERVED]
 
26

--------------------------------------------------------------------------------

 
10.5 Notices. All notices, consents, waivers and other communications hereunder
shall be in writing and shall be (i) delivered by hand, (ii) sent by facsimile
transmission, or (iii) sent certified mail or by a nationally recognized
overnight delivery service, charges prepaid, to the address set forth below (or
such other address for a party as shall be specified by like notice):
(a) If to any of the Seller or Shareholder, to:
Champion Industries, Inc.
2450 First Avenue
P.O. Box 2968
Huntington, WV 25728
Attn: Timothy D. Boates, Chief Restructuring Officer
Facsimile: 304-528-2765
Copies to:
Huddleston Bolen LLP
611 Third Avenue
P.O. Box 2185
Huntington, WV 25722-2185
Attn: Thomas J. Murray
Facsimile: 304-522-4312
(b) If to any of the Buyers, to:
BRP Company, Inc.
10 Mountainbrook Rd.
Asheville, NC 28805
Attn: David N. Wilcox
Facsimile: (828) 255-4867
Copies to:
McGuire, Wood & Bissette, P.A.
48 Patton Avenue
Asheville, North Carolina 28801
Attn: Richard A. Kort
Facsimile: 828 252-2438


Each such notice or other communication shall be deemed to have been duly given
and to be effective (x) if delivered by hand, immediately upon delivery if
delivered on a Business Day during normal business hours and, if otherwise, on
the next Business Day; (y) if sent by facsimile transmission, immediately upon
confirmation that such transmission has been successfully transmitted on a
Business Day before or during normal business hours and, if otherwise, on the
Business Day following such confirmation, or (z) if sent by a nationally
recognized overnight delivery service, on the day of delivery by such service
or, if not a Business Day, on the first Business Day after delivery. Notices and
other communications sent via facsimile must be followed by notice delivered by
hand or by overnight delivery service as set forth herein within five Business
Days.
 
27

--------------------------------------------------------------------------------

 
10.6 Publicity. No party hereto shall make any public announcement or similar
publicity of the transactions contemplated by this Agreement prior to the
Closing without first obtaining the prior written consent of Seller, Shareholder
and the Buyers; provided that nothing contained herein shall prohibit any party
from making any public announcement if such party determines in good faith, on
the advice of legal counsel, that such public disclosure is required by a Legal
Requirement so long as such party consults with Seller, Shareholder and the
Buyers prior to making such disclosure. From and after the Closing, any public
announcement or similar publicity with respect to this Agreement or the
transactions contemplated hereby will be issued at such a time and in such a
manner as the Buyers determine. The Buyers and Blue Ridge Printing shall consult
with each other concerning the means by which Blue Ridge Printing’s employees,
customers and suppliers will be informed of the transactions contemplated hereby
and the Buyer shall have the right to be present at any such communication.
10.7 Assignment; No Third-Party Rights. This Agreement and all of the provisions
hereof shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and permitted assigns, but neither this Agreement
nor any of the rights, interests or obligations hereunder shall be assigned by
any party hereto without the prior written consent of the other party. Except as
set forth in Section 8.2, this Agreement and its provisions are for the sole
benefit of the parties to this Agreement and their successors and permitted
assigns and shall not give any other Person any legal or equitable right, remedy
or claim.
10.8 Governing Law. The execution, interpretation and performance of this
Agreement, and any disputes with respect to the transactions contemplated by
this Agreement, including any fraud claims, shall be governed by the internal
laws and judicial decisions of the State of North Carolina, without regard to
principles of conflicts of laws.
10.9 Jurisdiction; Service of Process. If any party commences a lawsuit or other
proceeding relating to or arising from this Agreement, the parties hereto agree
that the United States District Court for the Western District of North Carolina
shall have sole and exclusive jurisdiction over any such proceeding. If such
court lacks federal subject matter jurisdiction, the parties agree that the
courts of the State of North Carolina in the County of Buncombe shall have sole
and exclusive jurisdiction. Any of these courts shall be proper venue for any
such lawsuit or judicial proceeding and the parties hereto waive any objection
to such venue. The parties hereto consent to and agree to submit to the
jurisdiction of any of the courts specified herein and agree to accept service
of process to vest personal jurisdiction over them in any of these courts.
Process in any action or proceeding referred to in the preceding sentence may be
served on any party anywhere in the world.
10.10 Further Assurances; Records. Subject to the proviso in Section 6.4(b),
each Party shall cooperate and take such actions, and execute all such further
instruments and documents, at or subsequent to the Closing, as another party or
other parties may reasonably request in order to convey title to the Purchased
Assets to Buyer and otherwise to effect the terms and purposes of this
Agreement. Each party shall provide the other party or parties with access to
all relevant documents and other information pertaining to the Purchased Assets
that are needed by such other party or parties for the purposes of preparing Tax
Returns or responding to an audit by any Governmental Authority or for any other
reasonable purpose.
10.11 Severability. If any provision contained in this Agreement shall for any
reason be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Agreement, and this Agreement shall be construed as if such invalid,
illegal or unenforceable provision had never been contained herein, unless the
invalidity of any such provision substantially deprives either party of the
practical benefits intended to be conferred by this Agreement. Notwithstanding
the foregoing, any provision of this Agreement held invalid, illegal or
unenforceable only in part or degree shall remain in full force and effect to
the extent not held invalid or unenforceable, and the determination that any
provision of this Agreement is invalid, illegal or unenforceable as applied to
particular circumstances shall not affect the application of such provision to
circumstances other than those as to which it is held invalid, illegal or
unenforceable.
10.12 Construction. Each party acknowledges that such party and its attorneys
have been given an equal opportunity to negotiate the terms and conditions of
this Agreement and that any rule of construction to the effect that ambiguities
are to be resolved against the drafting party or any similar rule operating
against the drafter of an agreement shall not be applicable to the construction
or interpretation of this Agreement.
10.13 Disclosure Schedule. Each representation, warranty and covenant set forth
herein shall have independent significance. Any disclosures in any part of the
Disclosure Schedule apply only to the Section of this Agreement to which they
expressly relate and not to any other representation, warranty or covenant. In
the event of any inconsistency between the statements in the body of this
Agreement and those in of the Disclosure Schedule (other than an exception
expressly set forth as such in of the Disclosure Schedule with respect to a
specifically identified representation or warranty), the statements in the body
of this Agreement will control.
10.14 Time of Essence. With regard to all dates and time periods set forth or
referred to in this Agreement, time is of the essence.
 
28

--------------------------------------------------------------------------------

 
10.15 Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. This Agreement may be executed on
signature pages exchanged by facsimile, in which event each party shall promptly
deliver to the others such number of original executed copies as the others may
reasonably request.
10.16 Entire Agreement. This Agreement, including the Appendices, the Schedules
and the Disclosure Schedule, constitutes the entire agreement and understanding
of the parties hereto in respect of the subject matter hereof. The Appendices,
Schedules and the Disclosure Schedule hereto are an integral part of this
Agreement and are incorporated by reference herein. This Agreement supersedes
all prior agreements, understandings, promises, representations and statements
between the parties and their representatives with respect to the transactions
contemplated by this Agreement.
 
[The remainder of this page has been left blank intentionally.]
 
29

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
BRP COMPANY, INC.
 
By:
   

Name: Bruce L. Fowler
 
Title:
President





544 HAYWOOD RD, LLC
 
By:
   

 
Name:
David N. Wilcox

 
Title:
Manager

BLUE RIDGE PRINTING CO., INC.
 
By:
   

 
Name:
Marshall T. Reynolds

 
Title:
President

CHAMPION INDUSTRIES, INC.
 
By:
   

 
Name:
Marshall T. Reynolds

 
Title:
Chief Executive Officer

CHMP LEASING, INC.
 
By:
   

 
Name:
 

 
Title:
   



 
30

--------------------------------------------------------------------------------

 
APPENDIX 1
“Accounts Receivable” means, with respect to a Person, (i) all trade accounts
receivable and other rights to payment from customers of such Person and the
full benefit of all security for such accounts or rights to payment, including
all trade accounts receivable representing amounts receivable in respect of
goods shipped or products sold or services rendered to customers of such Person,
(ii) all other accounts or notes receivable of such Person, including accounts
receivable from Affiliates, officers, directors, shareholders, partners, members
or managers of such Person and the full benefit of all security for such
accounts or notes and (iii) any claim, remedy or other right related to any of
the foregoing.
“Acquisition Proposal” has the meaning set forth in Section 6.9.
“Affiliate” means with respect to any Person, each of the Persons that directly
or indirectly, through one or more intermediaries, owns or controls, is
controlled by or is under common control with, such Person. For the purpose of
this Agreement, “control” means the possession, directly or indirectly, of the
power to direct or cause the direction of management and policies, whether
through the ownership of voting securities, by contract or otherwise.
“Agreement” means this agreement, as it may hereafter be amended in accordance
with its terms.
“Arbitrator” has the meaning set forth in Section 8.8.
“Balance Sheet Date” has the meaning set forth in Section 3.5.
“Bill of Sale” has the meaning set forth in Section 2.10(a).
“Blue Ridge Printing Financial Statements” has the meaning set forth in Section
3.5.
“Blue Ridge Printing Interim Balance Sheet” has the meaning set forth in Section
3.5.
“Business” has the meaning set forth in the Background Statement of this
Agreement.
“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in Charlotte, North Carolina are generally closed for business.
“Buyer” has the meaning set forth in the introductory paragraph of this
Agreement.
“Buyer Consent” means (i) any Governmental Authorization set forth or required
to be set forth on Section 5.3 of the Disclosure Schedule or (ii) any approval,
consent, ratification, waiver or other authorization (including any Governmental
Authorization) necessary to cure, remedy or waive any default, violation or
conflict, or relinquish any rights, set forth or required to be set forth on
Section 5.3 of the Disclosure Schedule.
 
A-1

--------------------------------------------------------------------------------

 
“Buyer Documents” has the meaning set forth in Section 5.2.
“CERCLA” means the federal statute commonly referred to as the Comprehensive
Environmental Response, Compensation and Liability Act, as amended.
“Champion Financial Statements” has the meaning set forth in Section 3.5.
“Champion Interim Balance Sheet” has the meaning set forth in Section 3.5.
“Closing” has the meaning set forth in Section 2.9.
“Closing Date” means the date and time as of which the Closing actually takes
place.
“Code” means the Internal Revenue Code of 1986, as amended.
“Commercially Reasonable Efforts” means the efforts that a prudent business
Person would use in similar circumstances to achieve a desired result and as
expeditiously as possible; provided that an obligation to use the Commercially
Reasonable Efforts under this Agreement does not require the Person subject to
that obligation to take actions that would result in a materially adverse change
in the benefits to such Person of this Agreement or the transactions
contemplated hereby.
“Contract” means any agreement, contract, obligation, promise or undertaking
(whether oral or written and whether express or implied), including but not
limited to contracts, agreements, licenses, indentures, deeds of trust, leases
and notes.
“Damages” means damages loss, liability, claim, damage, expense (including cost
of investigation and reasonable attorneys’ fees) and diminution of value,
whether or not involving a third-party claim.
“Deeds” has the meaning set forth in Section 2.10(a).
“Deposits” has the meaning set forth in Section 2.2(i).
“Disclosure Schedule” means the Disclosure Schedule delivered to the Buyer by
the Seller concurrently with the execution of this Agreement.
“Effective Time” has the meaning set forth in Section 2.9.
 
A-2

--------------------------------------------------------------------------------

 
“Environmental Laws” means any Legal Requirement that relates to the generation,
storage, handling, discharge, emission, transportation, treatment or disposal of
Hazardous Substances or wastes or to the protection of human health and the
environment, including CERCLA, the Superfund Amendments and Reauthorization Act
of 1986, the Resource Conservation and Recovery Act, the Clean Water Act, the
Federal Water Pollution Control Act, the Safe Drinking Water Act, the Toxic
Substances Control Act, the Occupational Safety and Health Act, and the
Hazardous Material Transportation Act, in each case as amended, and the
regulations implementing such acts and the state and local equivalent of such
acts and regulations, and common law.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
including all regulations and other authoritative Governmental Authority
guidance issue with respect thereto.
“ERISA Affiliate” means any trade or business, whether or not incorporated, that
is a member of a group of corporations or of trades or businesses (whether or
not incorporated) that along with the Seller are treated as a single employer
under and for any of the purposes specified in Section 414(b), (c), (m) or (o)
of the Code or that is a member of a controlled group within the meaning of
Section 4001(a)(14) of ERISA that includes the Seller.
“Excluded Assets” has the meaning set forth in Section 2.3.
“Excluded Liabilities” has the meaning set forth in Section 2.6(a).
“Facilities” has the meaning set forth in Section 3.12(b).
“Fixed Assets” means, with respect to a Person, all equipment, machinery,
furniture and furnishings, fixtures, tools, dies, computer hardware, data
processing and telecommunications equipment, office equipment, vehicles and
other tangible personal property of every type and kind owned, used or useable
by such Person, whether owned or leased, all contract rights (including any
express or implied warranties) with respect thereto, and all maintenance records
and other documents relating thereto.
“GAAP” means generally accepted accounting principles as recognized by the
American Institute of Certified Public Accountants, applied on a consistent
basis.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any municipal, local, city or county government,
any entity exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government and any corporation or
other entity owned or controlled, through capital stock or otherwise by any of
the foregoing.
“Governmental Authorization” means any approval, consent, certificate of need,
skilled nursing, assistant living, continuing care or other license, permit,
waiver or other authorization issued, granted, given or otherwise made available
by or under the authority of any Governmental Authority or pursuant to any Legal
Requirement.
“Hazardous Substance” includes each substance identified or designated as such
under CERCLA, as well as any other substance or material meeting any one or more
of the following criteria: (i) it is or contains a substance designated as a
hazardous waste, hazardous substance, hazardous material, pollutant, contaminant
or toxic substance under any Environmental Law, (ii) it is toxic, reactive,
corrosive, ignitable, infectious, radioactive or otherwise hazardous or (iii) it
is or contains, without limiting the foregoing, petroleum hydrocarbons.
“Improvements” has the meaning set forth in Section 3.16(c).
“Indemnified Party” has the meaning set forth in Section 8.6(a).
“Indemnifying Party” has the meaning set forth in Section 8.6(a).
“Inventories” means, with respect to a Person, all inventories of such Person of
finished goods, work in process, raw materials and spare parts and all other
materials and supplies to be used, consumed or sold by such Person.
 
A-3

--------------------------------------------------------------------------------

 
“Knowledge” means the knowledge of the party and of any officer, director or
employee of that party (other than Bruce Fowler in his capacity as an officer,
director or employee of Blue Ridge Printing, it being the parties’ intent that
none of the Seller or the Shareholder shall have any obligation to indemnify the
Buyers for any breach or alleged breach of representation or warranty of which
Bruce Fowler had actual knowledge or should have known under the following
standard), which shall include the actual knowledge of any such Person and the
knowledge any such Person should have in the exercise of such Person’s duties
with such party or would be expected to have or obtain after reasonable inquiry
and includes information available in the books, records and files of such
party.
“Legal Requirement” means any statute, law, treaty, rule, regulation, Order,
decree, writ, injunction or determination of any arbitrator or court or
Governmental Authority and, with respect to any Person, includes all such Legal
Requirements applicable or binding upon such Person, its business or the
ownership or use of any of its assets.
“Liens” means any mortgages, claims, liens, security interests, pledges,
escrows, charges, options or other restrictions or encumbrances of any kind or
character whatsoever.
“Material Adverse Effect” means an adverse effect in excess of $25,000
individually and in the aggregate for Seller and $25,000 individually and
$250,000 in the aggregate for Shareholder on the condition (financial or
otherwise), results of operations, business, properties, liabilities or
prospects of the Seller’s business.
“Order” means any award, decision, injunction, judgment, order, ruling, subpoena
or verdict entered, issued, made or rendered by any court, administrative
agency, other Governmental Authority or by any arbitrator.
“Ordinary Course” means an action taken by a Person only if:
(a) such action is consistent with the past practices of such Person and is
taken in the ordinary course of the normal day-to-day operations of such Person;
(b) such action is not required to be authorized by the board of directors of
such Person (or by any Person or group of Persons exercising similar authority)
or by its shareholders or other owners; and
(c) such action is similar in nature and magnitude to actions customarily taken,
without any authorization by the board of directors of such Person (or by any
Person or group of Persons exercising similar authority), in the ordinary course
of the normal day-to-day operations of other Persons that are in the same line
of business as such Person.
 
A-4

--------------------------------------------------------------------------------

 
“Other Benefit Obligations” means all obligations, arrangements, plans or
customary practices, whether or not legally enforceable, to provide benefits,
other than salary or wages, as compensation (whether taxable or not) for
services rendered, to present or former directors, employees, or agents, other
than obligations, arrangements, plans or customary practices that are Plans,
including, without limitation, consulting agreements, sabbatical and leave
policies, severance policies, stock option and other stock compensation plans,
fringe benefits within the meaning of Section 132 of the Code and cafeteria
plans under Section 125 of the Code.
“Permitted Liens” means (i) the Liens for current Taxes not yet due and payable
(provided that, with respect to Real Property, Taxes shall be deemed to refer to
ad valorem property taxes only), (ii) with respect to personal property only,
the Liens imposed by law, such as the Liens of carriers, warehousemen,
mechanics, materialmen and landlords, and other similar Liens incurred in the
Ordinary Course for sums not constituting borrowed money, that are not overdue
(iii) with respect to Real Property only, (A) minor imperfections of title, if
any, none of which materially detracts from the value or impairs the present or
anticipated use of the Real Property subject thereto, or impairs the present or
anticipated operations of the Seller and (B) zoning laws and other land use
restrictions that do not impair the present or anticipated use of the Real
Property subject thereto.
“Person” means any corporation, association, joint venture, partnership, limited
liability company, organization, business, individual, trust, government or
agency or political subdivision thereof or other legal entity.
“Plan” means an employee welfare benefit plan within the meaning of Section 3(1)
of ERISA, an employee pension benefit plan with the meaning of Section 3(2) of
ERISA or a plan that is both.
“PCBs” has the meaning set forth in Section 3.12(e).
“Prime Rate” means the per annum rate of interest from time to time by Bank of
America, N.A. (or, if such bank discontinues its practice of announcing its
prime rate, such other institution approved by the Buyer and the Seller) as its
prime rate of interest, in effect from time to time.
“Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation or suit (whether civil, criminal, administrative, investigative or
informal) commenced, brought, conducted, or heard by or before, or otherwise
involving, any Governmental Authority or arbitrator.
“Proprietary Rights” means, with respect to a Person, all fictitious names,
assumed names, trade names, corporate names or derivatives thereof, trademarks,
trademark applications, service marks, service mark applications, brand names,
product names, slogans, trade secrets, know-how, patents, patent applications,
copyrights, copyright applications, designs, logos, formulas, inventions,
product rights or other intangible assets of any nature, whether in use, under
development or design, or inactive.
“Purchase Price” has the meaning set forth in Section 2.7.
“Purchased Assets” has the meaning set forth in Section 2.2.
“Purchased Fixed Assets” has the meaning set forth in Section 2.2(a).
“Purchased Governmental Authorizations” has the meaning set forth in Section
2.2(e).
“Purchased Inventories” has the meaning set forth in Section 2.2(d).
“Purchased Proprietary Rights” has the meaning set forth in Section 2.2(f).
“Purchased Real Property” has the meaning set forth in Section 2.2(b).
“Purchased Software” has the meaning set forth in Section 2.2(g).
“Real Property” means, with respect to a Person, all real property owned, leased
or operated in whole or in part by such Person.
“Seller” has the meaning set forth in the introductory paragraph of this
Agreement.
“Seller Benefit Obligation” has the meaning set forth in Section 3.13(a).
 
A-5

--------------------------------------------------------------------------------

 
“Seller Consent” means (i) any Governmental Authorization set forth or required
to be set forth on Section 3.3 of the Disclosure Schedule or (ii) any approval,
consent, ratification, waiver or other authorization (including any Governmental
Authorization) necessary to cure, remedy or waive any default, violation or
conflict, or relinquish any rights, set forth or required to be set forth on
Section 3.3 of the Disclosure Schedule.
“Seller Document” has the meaning set forth in Section 3.2.
“Seller Employees” has the meaning set forth in Section 6.7(a).
“Seller Plan” has the meaning set forth in Section 3.13(a).
“Software” means, with respect to a Person, all types of computer software
programs owned, licensed, used or usable by such Person, including operating
systems, application programs, software tools, firmware and software imbedded in
equipment, including both object code and source code versions thereof. The term
“Software” also includes all written or electronic materials that explain the
structure or use of the Software or that were used in the development of the
Software, including logic diagrams, flow charts, procedural diagrams, error
reports, manuals and training materials.
“Taxes” means (i) all taxes, charges, fees, levies or other assessments (whether
federal, state, local or foreign), including income, gross receipts, excise,
property, sales, use, transfer, license, payroll, franchise, ad valorem,
withholding, Social Security and unemployment taxes and (ii) any interest,
penalties and additions related to the foregoing.
“Tax Return” means any report, return or other information required to be
supplied to a taxing authority in connection with the Taxes.
“Title Insurer” has the meaning set forth in Section 2.10(a).
“Title Policies” has the meaning set forth in Section 7.2(m).


4840-4395-0612, v. 3
 
A-6

--------------------------------------------------------------------------------

 